Exhibit 10.1

SECURED SUPER-PRIORITY DEBTOR IN POSSESSION

CREDIT AND GUARANTY AGREEMENT

dated as of October 16, 2007

among

MOVIE GALLERY, INC.,

CERTAIN SUBSIDIARIES OF

MOVIE GALLERY, INC.

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Lead Arranger and Syndication Agent,

THE BANK OF NEW YORK,

as Administrative Agent and as Collateral Agent

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Documentation Agent

 

--------------------------------------------------------------------------------

$150,000,000 Senior Secured First Priority Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2   

1.1.

 

Definitions

   2   

1.2.

 

Accounting Terms

   29   

1.3.

 

Interpretation, etc.

   30

SECTION 2. LOANS AND LETTERS OF CREDIT

   30   

2.1.

 

Term Loans

   30   

2.2.

 

Revolving Loans

   31   

2.3.

 

Swing Line Loans

   32   

2.4.

 

Issuance of Letters of Credit and Purchase of Participations Therein

   34   

2.5.

 

Pro Rata Shares; Availability of Funds

   38   

2.6.

 

Use of Proceeds

   39   

2.7.

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

   39   

2.8.

 

Interest on Loans

   40   

2.9.

 

Conversion/Continuation

   43   

2.10.

 

Default Interest

   43   

2.11.

 

Fees

   44   

2.12.

 

Voluntary Prepayments/Commitment Reductions

   45   

2.13.

 

Mandatory Prepayments

   46   

2.14.

 

Application of Prepayments

   47   

2.15.

 

General Provisions Regarding Payments

   48   

2.16.

 

Ratable Sharing

   49   

2.17.

 

Making or Maintaining Eurodollar Rate Loans

   50   

2.18.

 

Increased Costs; Capital Adequacy

   52   

2.19.

 

Taxes; Withholding, etc.

   53   

2.20.

 

Obligation to Mitigate

   55   

2.21.

 

Defaulting Lenders

   55   

2.22.

 

Removal or Replacement of a Lender

   56   

2.23.

 

Super-Priority Nature of Obligations and Status of Lenders’ Liens

   57   

2.24.

 

No Discharge; Survival of Liens and Claims; Waiver of Priming Rights

   58   

2.25.

 

Payment of Obligations

   59   

2.26.

 

Adequate Protection

   59

SECTION 3. CONDITIONS PRECEDENT

   59   

3.1.

 

Conditions to Initial Availability

   59   

3.2.

 

Conditions to Full Availability

   62   

3.3.

 

Conditions to Each Credit Extension

   63

SECTION 4. REPRESENTATIONS AND WARRANTIES

   65   

4.1.

 

Organization; Requisite Power and Authority; Qualification

   65   

4.2.

 

Equity Interests and Ownership

   65   

4.3.

 

Due Authorization

   65   

4.4.

 

No Conflict

   65   

4.5.

 

Governmental Consents

   66   

4.6.

 

Binding Obligation

   66   

4.7.

 

Historical Financial Statements

   66

 

ii



--------------------------------------------------------------------------------

   4.8.  

No Material Adverse Change

   66    4.9.  

No Restricted Junior Payments

   66    4.10.  

Adverse Proceedings, etc.

   66    4.11.  

Payment of Taxes

   67    4.12.  

Properties

   67    4.13.  

Environmental Matters

   67    4.14.  

No Defaults

   68    4.15.  

Material Contracts

   68    4.16.  

Governmental Regulation

   68    4.17.  

Margin Stock

   68    4.18.  

Employee Matters

   69    4.19.  

Employee Benefit Plans

   69    4.20.  

Certain Fees

   70    4.21.  

Compliance with Statutes, etc.

   70    4.22.  

Disclosure

   70    4.23.  

Patriot Act

   70

SECTION 5. AFFIRMATIVE COVENANTS

   71    5.1.  

Financial Statements and Other Reports

   71    5.2.  

Existence

   75    5.3.  

Payment of Taxes and Claims

   76    5.4.  

Maintenance of Properties

   76    5.5.  

Insurance

   76    5.6.  

Books and Records; Inspections

   77    5.7.  

Lenders Meetings

   77    5.8.  

Compliance with Laws

   77    5.9.  

Environmental

   77    5.10.  

Collateral; Subsidiaries

   79    5.11.  

Real Estate Assets

   80    5.12.  

Further Assurances

   80    5.13.  

Miscellaneous Covenants

   80

SECTION 6. NEGATIVE COVENANTS

   81    6.1.  

Indebtedness

   81    6.2.  

Liens

   82    6.3.  

No Further Negative Pledges; Negative Pledge

   84    6.4.  

Restricted Junior Payments

   84    6.5.  

Restrictions on Subsidiary Distributions

   84    6.6.  

Investments

   85    6.7.  

Financial Covenants

   86    6.8.  

Fundamental Changes; Disposition of Assets; Acquisitions

   88    6.9.  

Disposal of Subsidiary Interests

   89    6.10.  

Sales and Lease-Backs

   89    6.11.  

Transactions with Shareholders and Affiliates

   89    6.12.  

Conduct of Business; Employee Retention Plans; Severance

   90    6.13.  

Amendments or Waivers of Organizational Documents

   90    6.14.  

Chapter 11 Claims; Adequate Protection

   90    6.15.  

DIP Orders

   90

 

iii



--------------------------------------------------------------------------------

  

6.16.

 

Limitation on Prepayments of Prepetition Indebtedness

   90   

6.17.

 

Reclamation Claims

   91   

6.18.

 

Fiscal Year

   91   

6.19.

 

Subrogation

   91

SECTION 7. GUARANTY

   91   

7.1.

 

Guaranty of the Obligations

   91   

7.2.

 

Payment by Guarantors

   91   

7.3.

 

Liability of Guarantors Absolute

   92   

7.4.

 

Waivers by Guarantors

   93   

7.5.

 

Guarantors’ Rights of Subrogation, Contribution, etc.

   94   

7.6.

 

Subordination of Other Obligations

   95   

7.7.

 

Continuing Guaranty

   95   

7.8.

 

Authority of Guarantors or Borrower

   95   

7.9.

 

Financial Condition of Borrower

   95   

7.10.

 

Discharge of Guaranty Upon Sale of Guarantor

   95

SECTION 8. EVENTS OF DEFAULT; CARVE-OUT EVENT

   96   

8.1.

 

Events of Default

   96

SECTION 9. AGENTS

   99   

9.1.

 

Appointment of Agents

   99   

9.2.

 

Powers and Duties

   100   

9.3.

 

General Immunity

   100   

9.4.

 

Agents Entitled to Act as Lender

   102   

9.5.

 

Lenders’ Representations, Warranties and Acknowledgment

   102   

9.6.

 

Right to Indemnity

   103   

9.7.

 

Successor Administrative Agent, Collateral Agent and Swing Line Lender

   103   

9.8.

 

Collateral Documents and Guaranty

   107   

9.9.

 

Withholding Taxes

   108

SECTION 10. MISCELLANEOUS

   108   

10.1.

 

Notices

   108   

10.2.

 

Expenses

   110   

10.3.

 

Indemnity

   110   

10.4.

 

Set-Off

   111   

10.5.

 

Amendments and Waivers

   111   

10.6.

 

Successors and Assigns; Participations

   114   

10.7.

 

Independence of Covenants

   117   

10.8.

 

Survival of Representations, Warranties and Agreements

   117   

10.9.

 

No Waiver; Remedies Cumulative

   117   

10.10.

 

Marshalling; Payments Set Aside

   118   

10.11.

 

Severability

   118   

10.12.

 

Obligations Several; Independent Nature of Lenders’ Rights

   118   

10.13.

 

Headings

   118   

10.14.

 

APPLICABLE LAW

   118   

10.15.

 

CONSENT TO JURISDICTION

   118   

10.16.

 

WAIVER OF JURY TRIAL

   119   

10.17.

 

Confidentiality

   120   

10.18.

 

Usury Savings Clause

   120

 

iv



--------------------------------------------------------------------------------

   10.19.  

Counterparts

   121    10.20.  

Effectiveness

   121    10.21.  

Patriot Act

   121    10.22.  

Electronic Execution of Assignments

   121    10.23.  

No Fiduciary Duty

   121

 

v



--------------------------------------------------------------------------------

APPENDICES:    A-1   

Term Loan Commitments

   A-2   

Revolving Commitments

   B   

Notice Addresses

SCHEDULES:    1   

Fiscal Years

   4.1   

Jurisdictions of Organization and Qualification

   4.2   

Equity Interests and Ownership

   4.7   

Certain Disclosures

   4.12   

Real Estate Assets

   4.15   

Material Contracts

   6.1   

Certain Prepetition Indebtedness

   6.2   

Certain Liens

   6.5   

Certain Restrictions on Subsidiary Distributions

   6.6   

Certain Investments

   6.11   

Certain Affiliate Transactions

EXHIBITS:    A-1   

Funding Notice

   A-2   

Conversion/Continuation Notice

   A-3   

Issuance Notice

   B-1   

Term Loan Note

   B-2   

Revolving Loan Note

   B-3   

Swing Line Note

   C   

Compliance Certificate

   D   

Assignment Agreement

   E   

Certificate Re Non-bank Status

   F   

Closing Date Certificate

   G   

Counterpart Agreement

   H   

Pledge and Security Agreement

   I   

Mortgage

   J   

Landlord Waiver and Consent Agreement

   K   

Intercompany Note

   L   

Interim DIP Order

 

vi



--------------------------------------------------------------------------------

SECURED SUPER-PRIORITY DEBTOR IN POSSESSION

CREDIT AND GUARANTY AGREEMENT

This SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AND GUARANTY AGREEMENT,
dated as of October 16, 2007, is entered into by and among MOVIE GALLERY, INC.,
a Delaware corporation and a debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code (as defined below) (“Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER as Guarantors, the Lenders party hereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Syndication Agent (in such capacity,
“Syndication Agent”) and as Documentation Agent (in such capacity,
“Documentation Agent”), and THE BANK OF NEW YORK (“BNY”), as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, on October 16, 2007 (the “Petition Date”), Borrower and each of the
Guarantors filed voluntary petitions for relief commencing cases (collectively,
the “Cases”) under Chapter 11 of the Bankruptcy Code with the Bankruptcy Court;

WHEREAS, Lenders have agreed on the terms and conditions set forth herein to
extend certain debtor in possession credit facilities to Borrower in an
aggregate amount not to exceed $150,000,000, consisting of $100,000,000
aggregate principal amount of Term Loans and $50,000,000 aggregate principal
amount of Revolving Commitments, to be used to (i) refinance the Existing
Revolver Indebtedness, (ii) pay certain other fees and expenses relating to the
Commitments established hereunder and (iii) support the working capital and
general corporate purposes of Borrower and its Subsidiaries;

WHEREAS, Borrower has agreed to (a) obtain super-priority administrative expense
status for all of its Obligations and (b) secure all of its Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, a First
Priority Lien on substantially all of its assets, including a pledge of all of
the Equity Interests of each of its Domestic Subsidiaries and 65% of all the
Equity Interests of each of its Foreign Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to (a) obtain super-priority administrative expense status for
their respective Obligations and (b) to secure their respective Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, a First
Priority Lien on substantially all of their respective assets, including a
pledge of all of the Equity Interests of each of their respective Domestic
Subsidiaries (including Borrower) and 65% of all the Equity Interests of each of
their respective Foreign Subsidiaries.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number 3740
or 3750, as applicable) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by JPMorgan Chase Bank for deposits (for delivery on
the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened against or
adversely affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms

 

2



--------------------------------------------------------------------------------

“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power (i) to
vote 5% or more of the Securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

“Agent” means each of Administrative Agent, Syndication Agent, Collateral Agent
and Documentation Agent.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.16.

“Agreement” means this Secured Super-Priority Debtor in Possession Credit and
Guaranty Agreement, dated as of October 16, 2007, as it may be amended,
supplemented or otherwise modified from time to time.

“Applicable Case Milestone Margin” means: (i) 0.75%, in the event the Debtors
fail to file a Chapter 11 plan of reorganization or liquidation and a related
disclosure statement with the Bankruptcy Court on or prior to January 15, 2008,
and/or in the event an order approving the Debtors’ disclosure statement is not
entered by the Bankruptcy Court in the Cases on or prior to March 1, 2008;
(ii) 1.50%, in the event an order confirming the Debtors’ Chapter 11 plan of
reorganization or liquidation is not entered by the Bankruptcy Court in the
Cases on or prior to April 30, 2008; and (iii) 2.25%, in the event the effective
date of the Debtors’ Chapter 11 plan of reorganization or liquidation has not
occurred on or prior to May 31, 2008.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

 

3



--------------------------------------------------------------------------------

“Arranger” means GSCP.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor Subsidiary), in one
transaction or a series of transactions, of all or any part of Borrower’s or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
Borrower’s Subsidiaries, other than inventory (or other assets) sold, leased or
licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Avoidance Action” means all actions for preferences, fraudulent conveyances,
and other avoidance power claims and any recoveries under Section 552(b),
Section 506(c) and Sections 542, 544, 545, 547, 548, 549, 550 and 553 of the
Bankruptcy Code.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute;
provided, however, that, with respect to the Cases, “Bankruptcy Code” means
Title 11 of the United States Code, as in effect on the Petition Date and as
thereafter amended, if such amendments are made applicable to the Cases.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia, Richmond Division, or any other court having competent
jurisdiction over the Cases.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank and Lender.

 

4



--------------------------------------------------------------------------------

“BNY” as defined in the preamble.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Budget” means the business plan and projected operating budget by the Credit
Parties, delivered to Arranger on October 5, 2007 (which shall include income
statements, balance sheets, cash flow statements, and a line item for “total
available liquidity”) through the Maturity Date on a monthly and quarterly basis
and setting forth the anticipated uses of the Commitments, and which shall
provide for the payment of the fees and expenses relating to the Commitments,
ordinary course administrative expenses, and working capital and other general
corporate needs (including the payment of certain prepetition obligations to the
extent approved by the Bankruptcy Court), in form and substance satisfactory to
Administrative Agent and Arranger (it being understood and agreed that the form
of the Budget provided to Arranger on or prior to the Closing Date is acceptable
to Administrative Agent and Arranger).

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that is incorporated, organized or
otherwise established under the laws of Canada or any political subdivision of
Canada.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Carve-Out” means the following claims: (a) fees pursuant to 28 U.S.C. §
1930(a)(6); (b) fees payable to the clerk of the Bankruptcy Court and any agent
thereof; (c) in the event of a conversion of the Cases to cases under Chapter 7
of the Bankruptcy Code, fees and expenses incurred by a trustee and any
professionals retained by such trustee, in an aggregate amount not exceeding
$75,000; and (d) professional fees and expenses incurred by the Debtors’
professionals and the Committee’s professionals (collectively, the
“Professionals”) subsequent to the delivery of a Carve-Out Trigger Notice (as
defined below) (regardless of when such fees and expenses become allowed by
order of the Bankruptcy Court), in an aggregate amount not in excess of
$7,000,000 plus all unpaid fees and expenses of Professionals incurred prior to
the delivery of Carve-Out Trigger Notice to the extent previously or
subsequently allowed by the Bankruptcy Court, subject to the right of DIP
Lenders and any other party-in-interest to object to the award of such fees and
expenses in accordance with any applicable Bankruptcy Rule or, if applicable,
order of the Bankruptcy Court relating to the approval of fees and expenses and
objections thereto; provided, however, that the Carve-Out shall not include,
apply to, or be

 

5



--------------------------------------------------------------------------------

available for any fees or expenses incurred by any party, including the Credit
Parties, any Committee or any Professional in connection with the investigation,
initiation or prosecution of any claims, defenses or causes of action against
the Agents or the Lenders; provided, further, prior to delivery of a Carve-Out
Trigger Notice, the payment of compensation and reimbursement of expenses
allowed and payable under the Bankruptcy Code or otherwise pursuant to an order
of the Bankruptcy Court, as the same may be due and payable, shall not reduce
the Carve-Out, subject to the right of Administrative Agent, the Lenders and any
other party in interest to object to such payments in accordance with applicable
Bankruptcy Rule or, if applicable, order of the Bankruptcy Court relating to the
approval of fees and objections thereto; provided, further, that in the event of
any inconsistency in the definition of “Carve-Out” between the provisions of
this Agreement and the Interim DIP Order or Final DIP Order, the provisions of
the Interim DIP Order or Final DIP Order shall govern.

“Carve-Out Trigger Notice” means a written notice delivered by Administrative
Agent to counsel for Borrower following the occurrence of an Event of Default
expressly stating that the Carve Out has been invoked.

“Cases” as defined in the recitals hereto.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s and (vi) solely in respect of the cash management activities of
Subsidiaries of Borrower organized under the laws of Canada or any province or
territory thereof, equivalents to the investments described in clause (i) above
to the extent guaranteed by the full faith and credit of the government of
Canada and equivalents of investments described in clauses (iii) and (iv) above
issued, accepted or offered by the local office of any commercial bank organized
under the laws of Canada, or any province or territory thereof of such Canadian
Subsidiary, which bank has combined capital and surplus of not less than
$1,000,000,000.

 

6



--------------------------------------------------------------------------------

“Cash Flow Forecast” means a forecast of sources and uses of cash by the Credit
Parties on a weekly basis for the succeeding thirteen (13) calendar weeks, which
(together with updates thereto pursuant to Section 5.1(d)) shall be in form and
substance reasonably satisfactory to Administrative Agent and Syndication Agent
(it being understood and agreed that the form of the Cash Flow Forecast provided
to Arranger on or prior to the Closing Date is acceptable to Administrative
Agent and Syndication Agent).

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change of Control” means, at any time, the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Borrower
cease to be occupied by Persons who either (a) were members of the board of
directors of Borrower on the Closing Date or (b) were nominated for election by
the board of directors of Borrower, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors.

“Class” means with respect to Lenders, each of the following classes of Lenders:
(i) Lenders having Term Loan Exposure and (ii) Lenders having Revolving
Exposure.

“Closing Date” means the first date on which the initial Revolving Loans are
made, which date shall not be later than ten (10) days after the Interim DIP
Order Entry Date.

“Closing Date Certificate” means, in respect of both the Closing Date and the
Full Availability Closing Date, a Closing Date Certificate substantially in the
form of Exhibit F.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests (but limited to 65% of such interests in Foreign
Subsidiaries as and to the extent set forth in the Pledge and Security
Agreement) and all monies and other property of any kind received on account
thereof, and, upon and following the approval of the Bankruptcy Court, Avoidance
Actions) in which Liens are purported to be granted pursuant to the DIP Orders
and the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Intellectual Property Security Agreements, if any, the Landlord
Personal Property Collateral Access Agreements, if any, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, or perfect, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Committee” means the Official Committee of Unsecured Creditors appointed in the
Cases pursuant to Section 1102 of the Bankruptcy Code, as reconstituted from
time to time.

 

7



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to (x) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense
(determined in accordance with GAAP), (b) provisions for taxes based on income,
(c) total depreciation expense, (d) total amortization expense (excluding Rental
Items amortization, except for one time and incremental charges resulting from
changes in accounting principals), (e) losses from Hedge Agreements, (f) losses
from discontinued operations, (g) losses from changes in accounting principles,
(h) fees and costs associated with the early extinguishment of debt, (i) fees
and other expenses made or incurred in connection with the transactions
contemplated hereby that are paid or accounted for (without duplication) on or
before the Full Availability Closing Date, (j) reasonable fees or expenses
relating to any permitted Investments or Indebtedness, whether or not such
transaction is consummated, to the extent deducted in computing Consolidated Net
Income, (k) costs and expenses resulting from administrative expenses paid with
respect to the Cases for professional fees and expenses; (l) costs and expenses
with respect to employee retention plans approved by the Bankruptcy Court;
(m) costs and expenses with respect to bonus plans designed to encourage
retention of employees and approved by the Bankruptcy Court not to exceed
$1,600,000 in the aggregate from and after the Closing Date; (n) with respect to
any period (including any fiscal month or Fiscal Quarter) during Fiscal Year
2007 or 2008, amounts paid as cure payments or similar costs in connection with
assumptions of unexpired leases or executory contracts assumed during the Cases;
(o) with respect to any period (including any fiscal month or Fiscal Quarter)
during Fiscal Year 2007 or 2008, losses resulting directly from store closures,
lease terminations and liquidations of inventory associated, in each case, with
the Store Rationalization Program; (p) with respect to any period (including any
fiscal month or Fiscal Quarter) during Fiscal Year 2007 or 2008, expenses
related to severance for personnel; and (q) other non-Cash charges reducing
Consolidated Net Income (excluding any such non-Cash charge to the extent that
it represents an accrual or reserve for potential Cash charge in any future
period or amortization of a prepaid Cash charge that was paid in a prior
period), minus (y) to the extent increasing Consolidated Net Income, the sum,
without duplication, of amounts for (a) gains from Hedge Agreements, (b) income
from discontinued operations, (c) income from changes in accounting principals,
(d) gains from liquidations of inventory associated with the Store
Rationalization Program and (e) other non-Cash gains increasing Consolidated Net
Income for such period (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period). For all purposes of this Agreement, Consolidated Adjusted EBITDA
for each fiscal month ending as identified below shall equal the correlative
amount indicated below:

 

Fiscal Month ending

  

Consolidated

Adjusted EBITDA

 

October 1, 2006

   $ (988,055 )

November 5, 2006

   $ 15,986,638  

December 3, 2006

   $ 12,907,491  

December 31, 2006

   $ 22,715,474  

 

8



--------------------------------------------------------------------------------

Fiscal Month ending

  

Consolidated

Adjusted EBITDA

 

February 4, 2007

   $ 35,819,101  

March 4, 2007

   $ 19,605,188  

April 1, 2007

   $ 3,775,115  

May 6, 2007

   $ 7,745,010  

June 3, 2007

   $ (11,146,217 )

July 1, 2007

   $ 5,966,047  

August 5, 2007

   $ 17,978,823  

September 2, 2007

   $ 6,666,549  

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding the
effects of any of the following, (ii) (a) the income (or loss) of any Person
(other than a Subsidiary of Borrower) in which any other Person (other than
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to Borrower or
any of its Subsidiaries by such Person during such period, (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of
Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any (A) net extraordinary gains, (B) non-recurring gains not to
exceed $5,000,000 in the aggregate from and after the Closing Date, (C) net
extraordinary losses, (D) non-recurring losses not to exceed $5,000,000 in the
aggregate from and after the Closing Date or (E) non-recurring costs, losses and
restructuring charges, in each case associated with general and administrative
costs (but in no event including costs associated with store openings, closings
and relocations) in connection with consolidating the operations of the Movie
Gallery division and the Hollywood division not to exceed $8,000,000 in the
aggregate from and after the Closing Date.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

9



--------------------------------------------------------------------------------

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Borrower in favor of
Issuing Bank relating to Letters of Credit, and all other documents, instruments
or agreements executed and delivered by a Credit Party for the benefit of any
Agent, Issuing Bank, or any Lender in connection herewith.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

“Debtors” means Borrower and each Guarantor that is a debtor in the Cases under
Chapter 11 of the Bankruptcy Code.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12 or
Section 2.13 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written

 

10



--------------------------------------------------------------------------------

reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Borrower, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.21.

“Defaulting Lender” as defined in Section 2.21.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“DIP Order” or “DIP Orders” means the Interim DIP Order and/or the Final DIP
Order, as applicable.

“Disclosed Matter” means the existence or occurrence of any matter which has
been disclosed by Borrower in any filing made by Borrower with the Securities
and Exchange Commission prior to the Closing Date and after December 31, 2006
(including disclosures regarding financial performance or condition as set forth
in any Form 10-K or Form 10-Q during such period); provided, that no matter
shall constitute a “Disclosed Matter” to the extent it shall prove to be, or
shall become, materially more adverse to Borrower and its Subsidiaries taken as
a whole or to the Lenders than it would have reasonably appeared to be on the
basis of the disclosure contained in any of the documents referred to above in
this definition.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the Term Loan Maturity Date.

“Documentation Agent” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, no Affiliate of Borrower shall be an
Eligible Assignee.

 

11



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Borrower or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

12



--------------------------------------------------------------------------------

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

13



--------------------------------------------------------------------------------

“Existing Collateral” means the “Collateral” that secures the Existing Revolver
Indebtedness, the Existing First Lien Indebtedness and the Existing Second Lien
Indebtedness.

“Existing Credit Agreements” means the Existing First Lien Credit Agreement and
the Existing Second Lien Credit Agreement.

“Existing First Lien Credit Agreement” means the First Lien Credit and Guaranty
Agreement, dated as of March 8, 2007 (as amended, supplemented or otherwise
modified), among Borrower, certain subsidiaries of Borrower as guarantors, the
banks, financial institutions and other lenders named therein, Goldman Sachs
Credit Partners L.P. as lead arranger, syndication agent and administrative
agent, and Wachovia Bank, National Association as collateral agent and
documentation agent.

“Existing First Lien Indebtedness” means the “Obligations” as defined in the
Existing First Lien Credit Agreement. Such “Obligations” exclude the Existing
Revolver Indebtedness unless otherwise stated.

“Existing Second Lien Credit Agreement” means the Second Lien Credit and
Guaranty Agreement, dated as of March 8, 2007 (as amended, supplemented or
otherwise modified), among Borrower, certain subsidiaries of Borrower as
guarantors, the banks, financial institutions and other lenders named therein,
Goldman Sachs Credit Partners L.P. as lead arranger and syndication agent, and
Wells Fargo Bank, National Association (as successor to CapitalSource Finance
LLC) as administrative agent and collateral agent.

“Existing Second Lien Indebtedness” means the “Obligations” as defined in the
Existing Second Lien Credit Agreement.

“Existing Revolver Indebtedness” means the outstanding “Obligations” in respect
of “Revolving Loans”, “Swing Line Loans” and “Letters of Credit”, as each such
term is defined in the Existing First Lien Credit Agreement as of the Closing
Date.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Final DIP Order” means an order, in form and substance substantially similar to
the Interim DIP Order and otherwise satisfactory to Administrative Agent and
Arranger, entered by the Bankruptcy Court approving this Agreement and the other
Credit Documents.

“Final DIP Order Entry Date” means the date on which the Bankruptcy Court enters
the Final DIP Order.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or (if such officer has been duly appointed in
accordance with the Organizational Documents of Borrower) the chief accounting
officer of Borrower that such financial statements fairly present, in all
material respects, the financial condition of Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means each 13 week period after the end of the Fiscal Year
except the last period in Fiscal Year 2007 and in Fiscal Year 2012, which shall
be a 14 week period.

“Fiscal Year” means any 52 week period ending on the first Sunday following
December 30, except for 2007 and 2012, respectively, which shall be a 53 week
period ending January 6, 2008 and January 6, 2013, respectively (as set forth in
Schedule 1 hereto); references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending
on the first Sunday following December 30 of such calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Full Availability” means up to $100,000,000 of the Term Loan Commitment
(including the portion thereof constituting the Initial Term Loan Availability)
and up to $50,000,000 of the Revolving Commitment (including the portion thereof
constituting the Initial Revolver Availability) that shall be available on and
following the Full Availability Closing Date.

“Full Availability Closing Date” means the date the conditions to Full
Availability set forth in Section 3.2 are satisfied or waived.

“Funding Default” as defined in Section 2.21.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

15



--------------------------------------------------------------------------------

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“GSCP” as defined in the preamble.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Borrower and each Domestic Subsidiary of Borrower.

“Guarantor Subsidiary” means each Guarantor other than Borrower.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

16



--------------------------------------------------------------------------------

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the Fiscal Years
ended January 2, 2005, January 1, 2006 and December 31, 2006, consisting of
balance sheets and the related consolidated statements of operations,
stockholders’ equity and cash flows for such Fiscal Years, (ii) the unaudited
financial statements of Borrower and its Subsidiaries as at the most recent
Fiscal Quarter ending 45 days or more prior to the Closing Date, consisting of a
balance sheet and the related consolidated statements of operations,
stockholders’ equity and cash flows for the three-, six-or nine-fiscal month
period, as applicable, ending on such date, and (iii) the unaudited financial
statements of Borrower and its Subsidiaries as of the most recent fiscal month
ending 30 days or more prior to the Closing Date, consisting of a balance sheet
and related consolidated statements of operations, stockholders’ equity and cash
flows for such month; and, in the case of clauses (i), (ii) and (iii), certified
by the chief financial officer of Borrower that they fairly present, in all
material respects, the financial condition of Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“Inactive Entities” means (a) the following entities in which Movie Gallery US,
LLC, a Guarantor, has an ownership interest as of the Closing Date: CINEvents,
Inc., DVDStation, Inc. and Echo, LLC; and (b) the following entity in which
Borrower and Movie Gallery US, LLC, a Guarantor, have an ownership interest as
of the Closing Date: Movie Gallery Mexico Inc., S. de R.L. de C.V.

“Increased-Cost Lenders” as defined in Section 2.22.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests, (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(ix) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (x) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise

 

17



--------------------------------------------------------------------------------

acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (x), the primary purpose or intent thereof is as described in
clause (ix) above; and (xi) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes; provided, in no event shall obligations under any
Interest Rate Agreement and any Currency Agreement be deemed “Indebtedness” for
any purpose under Section 6.7.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto (it being agreed that, such counsel fees
and expenses shall be limited to one primary counsel, and any additional special
and local counsel in each appropriate jurisdiction, for the Indemnitees, except
in the case of actual or potential conflicts of interest between or among the
Indemnitees), and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions and Issuing Bank’s agreement to issue
Letters of Credit, or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the statements contained in the commitment letter delivered by
any Lender to Borrower with respect to the transactions contemplated by this
Agreement; or (iii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Borrower or any of its
Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Initial Revolver Availability” means the lesser of $40,000,000 or such amount
that shall be approved pursuant to the Interim DIP Order of the Revolving
Commitment that shall be available during the period between the Closing Date
and the Full Availability Closing Date.

“Initial Term Loan Availability” means the lesser of $100,000,000 or such amount
that shall be approved pursuant to the Interim DIP Order of the Term Loan
Commitment that shall be available during the period between the Closing Date
and the Full Availability Closing Date.

 

18



--------------------------------------------------------------------------------

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
Maturity Date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of the Term Loans shall extend beyond the Term Loan Maturity Date;
and (d) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

19



--------------------------------------------------------------------------------

“Interim DIP Order” means an order, in substantially the form of Exhibit L and
otherwise in form and substance satisfactory to Arranger, entered by the
Bankruptcy Court approving this Agreement and the other Credit Documents.

“Interim DIP Order Entry Date” means the date on which the Bankruptcy Court
enters the Interim Date Order.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person (other than Borrower or any
Guarantor Subsidiary), of any Equity Interests of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Borrower or any of
its Subsidiaries to any other Person (other than Borrower or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Wachovia Bank, National Association as Issuing Bank
hereunder with respect to Letters of Credit, together with its permitted
successors and assigns in such capacity.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Kiosk Program” means the installation of movie rental kiosks in various retail
and other locations.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit J with such
amendments or modifications as may be approved by Syndication Agent and
Collateral Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Syndication Agent and Collateral Agent in their
sole discretion as not being required to be included in the Collateral.

 

20



--------------------------------------------------------------------------------

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank under the Revolving Commitment pursuant to this
Agreement.

“Letter of Credit Sublimit” means the lesser of (i) $7,500,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a Term Loan and a Revolving Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document;
provided, that (A) no Disclosed Matter shall constitute a Material Adverse
Effect, (B) the commencement of the Cases, and any defaults under agreements as
a result of the commencement thereof so long as the exercise of remedies as a
result of such defaults are stayed under the Bankruptcy Code, shall not be the
basis of a Material Adverse Effect, (C) the occurrence of any matters described
on Schedule 4.7 hereto shall not constitute a Material Adverse Effect and
(D) the Store Rationalization Program (as at any time amended in accordance with
this Agreement) shall not be the basis of a Material Adverse Effect (it being
understood that, to the extent consequences or developments resulting from the
Store Rationalization Program (as at any time amended in accordance with this
Agreement) prove to be, or shall become, materially more adverse to Borrower and
its Subsidiaries taken as a whole or to the Lenders than would have reasonably
appeared on the basis of the disclosure contained in the Store Rationalization
Program (as at any time amended in accordance with this Agreement), such
consequences or developments may be the basis of a Material Adverse Effect).

 

21



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Maturity Date” means the earlier of (i) September 30, 2008, (ii) the effective
date of a Chapter 11 plan of reorganization or liquidation confirmed in the
Cases by the Bankruptcy Court and (iii) the date that all Loans shall become due
and payable in full hereunder, whether by acceleration or otherwise.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit I, as it may be
amended, supplemented or otherwise modified from time to time.

“Movie Gallery Canada” means Movie Gallery Canada, Inc., a wholly-owned
Subsidiary of Borrower organized under the laws of the Province of New
Brunswick.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, (a) with respect to the financial statements delivered
pursuant to Section 5.1(b) and Section 5.1(c), a narrative report describing the
operations of Borrower and its Subsidiaries which report meets the requirements
of Item 303 of Regulation S-K promulgated under the Securities Act for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate, and (b) with respect to the financial statements
delivered pursuant to Section 5.1(a), a narrative report prepared on a basis
consistent with, and setting forth the same types of information as set forth
in, the monthly financial statement reporting package delivered to
Administrative Agent and Arranger prior to the Closing Date.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a perfected and
nonavoidable Lien on the stock or assets in question that is senior to the Liens
on such stock or assets held by the Collateral Agent and the Secured Parties and
that is required to be repaid under the terms thereof and by the Bankruptcy
Court as a result of such Asset Sale and (c) a reasonable reserve

 

22



--------------------------------------------------------------------------------

acceptable to Syndication Agent for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Borrower or
any of its Subsidiaries in connection with such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any bona fide reasonable direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Core Assets” means the following assets of the Borrower and its
Subsidiaries which are not essential or material to the conduct of the
businesses of the Borrower and its Subsidiaries: (i) the corporate aircraft of
the Borrower and its Subsidiaries, (ii) the “Reel.com” assets, (iii) the “Rack
Division” assets, (iv) the iBlast division assets, (v) the assets and/or Equity
Interests of MG Automation, Inc. and MG Digital, Inc. and (vi) other assets
which are not essential or material to the conduct of the businesses of the
Borrower and its Subsidiaries to the extent that the value of each such asset,
individually, does not exceed $100,000, and the value of all such assets, in the
aggregate, does not exceed $2,500,000.

“Non-US Lender” as defined in Section 2.19(c).

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), Arranger, Issuing Bank, Swing Line Lender and the Lenders or any of
them, under any Credit Document, whether for principal, interest, reimbursement
of amounts drawn under Letters of Credit, fees, expenses, indemnification or
otherwise.

“Obligee Guarantor” as defined in Section 7.6.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its

 

23



--------------------------------------------------------------------------------

partnership agreement, as amended, and (iv) with respect to any limited
liability company, its articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Patriot Act” as defined in Section 3.1(o).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Petition Date” has the meaning specified in the recitals to this Agreement.

“Platform” as defined in Section 5.1(q).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit H,
as it may be amended, supplemented or otherwise modified from time to time.

“Prepetition Indebtedness” means all Indebtedness and any other obligations of
any of Credit Parties outstanding on the Petition Date immediately prior to the
filing of the Cases.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

 

24



--------------------------------------------------------------------------------

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in Swing Line Loans purchased
therein by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender by (b) the aggregate Revolving Exposure of all Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure of that Lender, by (B) an amount equal to
the sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.

“Professionals” as defined in the definition of “Carve-Out” in this Section 1.1.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Rental Items” means video cassette tapes, digital versatile disc (DVD) or video
discs (regardless of format), video games, audiotapes and related equipment to
the extent that such items were acquired by Borrower or any of its Subsidiaries
for sale or rental to their customers or are held by Borrower or such Subsidiary
for sale or rental to their customers.

“Replacement Lender” as defined in Section 2.22.

 

25



--------------------------------------------------------------------------------

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Borrower now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment, or any other payment (other than principal or
interest), with respect to any Indebtedness which is subordinated in right of
payment to the Obligations.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $50,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
date the Revolving Commitments are permanently reduced to zero pursuant to
Section 2.12(b) or 2.13, (ii) the date of the termination of the Revolving
Commitments pursuant to Section 8.1, and (iii) the Maturity Date.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

 

26



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Secured Leverage Ratio” means the ratio as of the last day of any fiscal month
of (i) Total Secured Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the immediately preceding twelve-fiscal month period ending on such date.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means Borrower’s 11% Senior Notes due 2012 and Hollywood
Entertainment Corporation’s 9.625% Senior Subordinated Notes due 2011.

“Store Rationalization Program” means the store rationalization plans submitted
by Borrower to Arranger on October 4, 2007, as such plans may be amended,
supplemented or otherwise modified from time to time (x) to the extent such
amendments, supplements or other modifications do not, in the aggregate, result
in a plan or plans that contemplate the closure of 110% of the stores originally
contemplated to be closed pursuant to the store rationalization plans submitted
by Borrower to Arranger on October 4, 2007 or (y) with the consent of the
Requisite Lenders.

“Subject Transaction” as defined in Section 6.7(e).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

27



--------------------------------------------------------------------------------

“Swing Line Lender” means GSCP in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity, which
assignee or replacement Swing Line Lender shall be reasonably acceptable to
Issuing Bank if Wachovia Bank, National Association is then the Issuing Bank.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means (i) the lesser of (A) $20,000,000 and (B) the
aggregate unused amount of Revolving Commitments then in effect, minus (ii) the
amount of the Letter of Credit Usage (except that (A) Revolving Loans made for
the purpose of reimbursing Issuing Bank for any amount drawn under any Letter of
Credit, but not yet so applied, and (B) Swing Line Loans made for the purpose of
reimbursing Issuing Bank for any amount drawn under any Letter of Credit, but
not yet so applied, shall, in each case, be deemed to reduce the amount Letter
of Credit Usage solely for purposes of calculating the amount of the Swing Line
Sublimit in order to ensure that such Revolving Loans or Swing Line Loans are
available within the Swing Line Sublimit to be made to so reimburse Issuing
Bank) plus the unpaid amount of interest, fees and costs related to the
outstanding Letters of Credit.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a).

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $100,000,000.

 

28



--------------------------------------------------------------------------------

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the Maturity Date.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Terminated Lender” as defined in Section 2.22.

“Total Secured Debt” means, as at any date of determination, Indebtedness with
respect to Loans plus Letter of Credit Usage (only to the extent drawn and not
reimbursed) plus the Existing First Lien Indebtedness plus the Existing Second
Lien Indebtedness plus any other Indebtedness of Borrower and any of its
Subsidiaries secured by a Lien.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than (A) Revolving Loans made for the purpose of repaying
any Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied and (B) Swing Line Loans made
for the purpose of reimbursing Issuing Bank for any amount drawn under any
Letter of Credit, but not yet so applied), (ii) the aggregate principal amount
of all outstanding Swing Line Loans and (iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses incurred by Borrower or
any Subsidiaries of Borrower on or before the Closing Date in connection with
the transactions contemplated by the Credit Documents.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.19(c).

1.2. Accounting Terms Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(f), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements. If at any time any change
in GAAP (or a change in the application of the policies thereof) would affect
the computation of any financial ratio or requirement set forth in any Credit

 

29



--------------------------------------------------------------------------------

Document, and Borrower or Requisite Lenders shall so request, Syndication Agent,
Requisite Lenders and Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of Requisite Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Borrower shall provide to
Administrative Agent, Syndication Agent and Lenders reconciliation statements
provided for in Section 5.1(f).

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make Loans to Borrower in an amount equal to such Lender’s
Term Loan Commitment. Borrower may make only one borrowing under the Term Loan
Commitment on the Closing Date in the amount of the Initial Term Loan
Availability and one borrowing for the balance of the Term Loan Commitment (if
any) on the Full Availability Closing Date. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.12(a) and 2.13, all amounts owed hereunder with respect to the
Term Loans shall be paid in full no later than the Term Loan Maturity Date. Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the Full Availability Closing Date after giving effect to the funding
of such Lender’s Term Loan Commitment.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (i) one day prior to the Full Availability Closing Date for
Base Rate Loans, and (ii) three days prior to the Full Availability Closing Date
for Eurodollar Rate Loans. Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Full Availability Closing

 

30



--------------------------------------------------------------------------------

Date, by wire transfer of same day funds in Dollars, at the Principal Office
designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Term Loans available to Borrower on the Full Availability
Closing Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the account of Borrower at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by Borrower.

2.2. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed (i) the Revolving Commitments then in effect and (ii) on or prior to the
Full Availability Closing Date, the Initial Revolver Availability. Amounts
borrowed pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan, and
at least one Business Day in advance of the proposed Credit Date in the case of
a Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein,
a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.

 

31



--------------------------------------------------------------------------------

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

2.3. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender hereby agrees to
make Swing Line Loans to Borrower in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed (i) the Revolving Commitments then in effect and
(ii) on or prior to the Full Availability Closing Date, the Initial Revolver
Availability. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Whenever Borrower desires that Swing Line Lender make a Swing Line Loan,
Borrower shall deliver to Administrative Agent a Funding Notice no later than
1:00 p.m. (New York City time) on the proposed Credit Date.

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

 

32



--------------------------------------------------------------------------------

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.12, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower, but Borrower shall not be
deemed to have made any representations and warranties in connection with such
deemed Funding Notice) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to Borrower on such
Credit Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Borrower and shall be due under the Revolving Loan Note
issued by Borrower to Swing Line Lender. Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Lenders, including the Revolving Loans deemed to be made by Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans. If
any portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.16.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event

 

33



--------------------------------------------------------------------------------

any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender believed in good faith that
all conditions under Sections 3.2 and 3.3 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Borrower to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

2.4. Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Borrower in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $50,000 or such lesser amount as is acceptable to Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed (x) the Revolving Commitments then
in effect and (y) on or prior to the Full Availability Closing Date, the Initial
Revolver Availability; (iv) after giving effect to such issuance, in no event
shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then in
effect or the Swing Line Sublimit then in effect; (v) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of
(1) the Revolving

 

34



--------------------------------------------------------------------------------

Commitment Termination Date and (2) the date which is one year from the date of
issuance of such standby Letter of Credit; and (vi) in no event shall any
commercial Letter of Credit (x) have an expiration date later than the earlier
of (1) the Revolving Loan Commitment Termination Date and (2) the date which is
180 days from the date of issuance of such commercial Letter of Credit or (b) be
issued if such commercial Letter of Credit is otherwise in a form that is
unacceptable to Issuing Bank in its reasonable discretion. Subject to the
foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, in the event a Funding Default exists, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage. If any interest, fees or other costs related to the
Letters of Credit are not paid when due, Issuing Bank may request, and Swing
Line Lender shall make, a Swing Line Loan, the proceeds of which shall be
remitted to the Issuing Bank in payment thereof.

(b) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three Business Days (in the case
of standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
Issuing Bank in any particular instance, in advance of the proposed date of
issuance. Upon satisfaction or waiver of the conditions set forth in Sections
3.1 and 3.3 prior to the Full Availability Closing Date and Sections 3.2 and 3.3
on and after the Full Availability Closing Date, Issuing Bank shall issue the
requested Letter of Credit only in accordance with Issuing Bank’s standard
operating procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.4(e). Unless Issuing Bank has
received notice from Administrative Agent to the contrary, Issuing Bank shall be
entitled to rely on any certification from Borrower contained in any Issuance
Notice to the effect that the conditions precedent to the issuance of any
requested Letter of Credit have been satisfied in full, including, without
limitation, that after giving effect to such issuance, the amount of such Letter
of Credit requested would not exceed the Swing Line Sublimit.

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any

 

35



--------------------------------------------------------------------------------

document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder. Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Borrower. Notwithstanding anything to the contrary contained
in this Section 2.4(c), Borrower shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Sections 3.1 and 3.3 prior
to the Full Availability Closing Date and Sections 3.2 and 3.3 on and after the
Full Availability Closing Date, Lenders with Revolving Commitments shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, (i) Borrower shall reimburse Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Revolving Loans, if any, which
are so received or (ii) Swing Line Lender shall make at the request of Issuing
Bank, and Borrower hereby authorizes Swing Line Lender to make, a Swing Line
Loan, in an amount equal to the amount of such honored drawing, and
notwithstanding anything to the

 

36



--------------------------------------------------------------------------------

contrary contained in this Agreement or any other Credit Documents or the
applicable DIP Order, Swing Line Lender shall make such Swing Line Loan
notwithstanding that the conditions precedent in Sections 3.1, 3.2 and 3.3 have
not been satisfied or waived. Nothing in this Section 2.4(d) shall be deemed to
relieve any Lender with a Revolving Commitment from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and Borrower shall
retain any and all rights it may have against any such Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing (including any
interest payable in connection therewith) and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender with a Revolving Commitment shall make available to
Issuing Bank an amount equal to its respective participation, in Dollars and in
same day funds, at the office of Issuing Bank specified in such notice, not
later than 12:00 p.m. (New York City time) on the first business day (under the
laws of the jurisdiction in which such office of Issuing Bank is located) after
the date notified by Issuing Bank. In the event that any Lender with a Revolving
Commitment fails to make available to Issuing Bank on such business day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.4(e), Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by Issuing Bank for the correction of errors among
banks and thereafter at the Base Rate. Nothing in this Section 2.4(e) shall be
deemed to prejudice the right of any Lender with a Revolving Commitment to
recover from Issuing Bank any amounts made available by such Lender to Issuing
Bank pursuant to this Section in the event that it is determined that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank. In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.4(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.4(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense

 

37



--------------------------------------------------------------------------------

or other right which Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), Issuing Bank, Lender or any other Person or,
in the case of a Lender, against Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by Issuing Bank under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit; (v) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any of its Subsidiaries;
(vi) any breach hereof or any other Credit Document by any party thereto;
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or (viii) the fact that an Event of Default or a Default
shall have occurred and be continuing; provided, in each case, that payment by
Issuing Bank under the applicable Letter of Credit shall not have constituted
gross negligence or willful misconduct of Issuing Bank under the circumstances
in question.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on

 

38



--------------------------------------------------------------------------------

demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for the applicable Loans. Nothing in this Section 2.5(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Term Loans, Revolving Loans, Swing
Line Loans and Letters of Credit made on and after the Closing Date shall be
applied by Borrower to (i) refinance the Existing Revolver Indebtedness on the
Closing Date, (ii) pay certain other fees and expenses relating to the credit
facilities established hereunder, (iii) support the working capital and general
corporate purposes of Borrower and its Subsidiaries and (iv) make any other
payments permitted to be made by the Bankruptcy Code or in the DIP Orders or any
other Order of the Bankruptcy Court to the extent not prohibited by this
Agreement or otherwise consented to by the Requisite Lenders. No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act. Nothing herein shall in
any way prejudice or prevent any Agent or the Lenders from objecting, for any
reason, to any requests, motions, or applications made in the Bankruptcy Court,
including any application of final allowances of compensation for services
rendered or reimbursement of expenses incurred under Sections 105(a), 330 or 331
of the Bankruptcy Code, by any party in interest. Borrower and its Subsidiaries
shall not use the proceeds of the Loans or the Letters of Credit (i) for any
purpose that is prohibited under the Bankruptcy Code or (ii) to commence or
prosecute or join in any action against any Agent, Lender or Issuing Bank
seeking (x) to avoid, subordinate or recharacterize the Obligations or any of
Collateral Agent’s Liens, (y) any monetary, injunctive or other affirmative
relief against any Agent, Lender or Issuing Bank or their Collateral in
connection with the Credit Documents, or (z) to prevent or restrict the exercise
by any Agent, Lender or Issuing Bank of any of their respective rights or
remedies under the Credit Documents.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

39



--------------------------------------------------------------------------------

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Borrower, any Lender (with respect to any entry relating to such
Lender’s Loans) or any Issuing Bank (with respect to any entry relating to
Letters of Credit), at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record, or shall cause to be recorded,
in the Register the Revolving Commitments and the Loans of each Lender, each in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates BNY to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and Borrower hereby agrees that, to the extent BNY serves in
such capacity, BNY and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan, Revolving Loan or Swing Line Loan, as the case may be.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus 2.50% per annum plus the
Applicable Case Milestone Margin then in effect (if any); or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.50% per
annum plus the Applicable Case Milestone Margin then in effect (if any);

(ii) in the case of Swing Line Loans, at the Base Rate plus 2.50% per annum plus
the Applicable Case Milestone Margin then in effect (if any); and

 

40



--------------------------------------------------------------------------------

(iii) in the case of Term Loans:

(1) if a Base Rate Loan, at the Base Rate plus 2.50% per annum plus the
Applicable Case Milestone Margin then in effect (if any); or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.50% per
annum plus the Applicable Case Milestone Margin then in effect (if any).

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date that Syndication Agent notifies
Borrower that the primary syndication of the Loans and Revolving Commitments has
been completed, as determined by Syndication Agent, the Term Loans shall be
maintained as either (1) Eurodollar Rate Loans having an Interest Period of no
longer than one month or (2) Base Rate Loans. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar

 

41



--------------------------------------------------------------------------------

Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Issuing Bank as described in paragraph (g) below,
with respect to drawings honored under any Letter of Credit, interest on the
amount paid by Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date such amount is reimbursed
by or on behalf of Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is 2% per annum in
excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full by or on behalf of Borrower. Promptly upon receipt by Issuing Bank of any
payment of interest in respect of drawings under Letters of Credit pursuant to
Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit; in the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Borrower.
All interest payable pursuant to Section 2.8(f) that is not distributed to
Lenders as described in the preceding sentence shall be for the account of the
Issuing Bank.

 

42



--------------------------------------------------------------------------------

2.9. Conversion/Continuation.

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $750,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.17 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $750,000 in excess of that amount as a Eurodollar Rate
Loan.

Borrower shall deliver a Conversion/Continuation Notice to Administrative Agent
no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

2.10. Default Interest The principal amount of all Loans outstanding and not
paid when due and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder and not paid
when due, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans that
are Revolving Loans); provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent, Administrative
Agent or any Lender.

 

43



--------------------------------------------------------------------------------

2.11. Fees.

(a) Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans plus (y) the Letter of Credit Usage times
(2) 0.50% per annum, and

(ii) letter of credit fees equal to (1) 3.50% per annum plus the Applicable Case
Milestone Margin then in effect (if any) times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

(b) All fees referred to in Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(c) Borrower agrees to pay the following fees:

(i) directly to Issuing Bank, for its own account, a fronting fee equal to
0.25% per annum, times the average aggregate daily maximum amount available to
be drawn under all Letters of Credit (determined as of the close of business on
any date of determination); and

(ii) directly to Issuing Bank, for its own account, such documentary and
processing charges for any issuance, amendment, transfer or payment of a Letter
of Credit as are in accordance with Issuing Bank’s standard schedule for such
charges and as in effect at the time of such issuance, amendment, transfer or
payment, as the case may be.

(d) All fees referred to in Section 2.11(a) or 2.11(b) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed and shall be
payable quarterly in arrears on March 31, June 30, September 30 and December 31
of each year during the Revolving Commitment Period, commencing on the first
such date to occur after the Closing Date, and on the Revolving Commitment
Termination Date. All fees referred to in Section 2.11(c)(i) or 2.11(c)(ii)
shall be calculated on the basis of a 360-day year and the actual number of days
elapsed and shall be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year during the
Revolving Commitment Period, commencing on the first such date to occur after
the Closing Date, and on the Revolving Commitment Termination Date; provided,
that, Issuing Bank shall calculate the estimated amount of such fees prior to
the issuance of any such Letter of Credit, which amounts shall be payable upon
the issuance of such Letter of Credit, but the payment of such fees at such time
shall not limit the right of Issuing Bank to request and be paid any other fees
owed to Issuing Bank in accordance with the terms of this Agreement.

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
and Arranger such other fees in the amounts and at the times separately agreed
upon.

 

44



--------------------------------------------------------------------------------

2.12. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount (or with respect
to Revolving Loans, $1,000,000 or, if less, the then remaining outstanding
balance thereof);

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or,
with respect to Revolving Loans, $1,000,000 or, if less, the then remaining
outstanding balance thereof); and

(3) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount (or, if less than
$500,000, the then remaining outstanding balance thereof).

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.14(a),
and shall be without penalty or premium of any kind, except to the extent of
breakage and other costs specifically provided for under this Agreement.

 

45



--------------------------------------------------------------------------------

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $1,000,000 in excess of that amount.

(c) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

2.13. Mandatory Prepayments.

(a) Asset Sales. Subject to the provision at the end of Section 2.14(b), no
later than the first Business Day following the date of receipt by Borrower or
any of its Subsidiaries of any Net Asset Sale Proceeds, Borrower shall prepay
the Loans as set forth in Section 2.14(b) in an aggregate amount equal to such
Net Asset Sale Proceeds.

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Collateral Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, (i) so long
as no Default or Event of Default shall have occurred and be continuing, and
(ii) to the extent that aggregate Net Insurance/Condemnation Proceeds from the
Closing Date through the applicable date of determination do not exceed
$5,000,000, Borrower shall have the option, directly or through one or more of
its Subsidiaries to invest such Net Insurance/Condemnation Proceeds within one
hundred eighty (180) days of receipt thereof in long term productive assets of
the general type used in the business of Borrower and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof; provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).

(c) Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Borrower shall prepay the
Loans as set forth in Section 2.14(b) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.

 

46



--------------------------------------------------------------------------------

(d) Revolving Loans and Swing Line Loans. In the event that at any time the
Total Utilization of Revolving Commitments shall exceed (i) the Revolving
Commitments then in effect or (ii) on or prior to the Full Availability Closing
Date, the Initial Revolver Availability, in either case Borrower shall
immediately make a payment to Administrative Agent in the amount of such excess,
for application first, to the Swing Line Loans and second, to the Revolving
Loans.

(e) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.13(a) through
2.13(c), Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating in reasonable detail the calculation of the
amounts and sources of the applicable net proceeds. In the event that Borrower
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Borrower shall promptly make an additional
prepayment of the Loans and/or the Revolving Commitments shall be permanently
reduced (to the extent that Section 2.14 would have required such reduction) in
an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

2.14. Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.12(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof (without
any reduction in the Revolving Commitments); and

third, to prepay the Term Loans to the full extent thereof.

(b) Application of Mandatory Prepayments. Subject to Section 2.15(h), any amount
required to be paid pursuant to Sections 2.13(a) through 2.13(c) shall be
applied as follows:

first, to prepay the Term Loans to the full extent thereof;

second, to prepay the Swing Line Loans to the full extent thereof;

third, to prepay the Revolving Loans and pay any outstanding reimbursement
obligations with respect to Letters of Credit, in each case to the full extent
thereof, on a pro rata basis (in accordance with the outstanding principal
amount of the Revolving Loans and amount of outstanding reimbursement
obligations with respect to Letters of Credit); and

fourth, to cash collateralize, on a pro rata basis, outstanding Letters of
Credit (without a reduction in the Revolving Commitments);

 

47



--------------------------------------------------------------------------------

provided, that (except with respect to Net Asset Sale Proceeds in connection
with a transaction permitted pursuant to (x) Section 6.8(c) in respect of
Non-Core Assets described in clause (vi) of the definition thereof,
(y) Section 6.8(d) or (z) Section 6.8(f), which, in each case, shall be applied
to the repayment of the Obligations as set forth above in this Section 2.14(b))
all or a portion of the prepayments pursuant to Section 2.13(a) otherwise
required to be applied under this Section 2.14(b) prior to February 1, 2008, in
Borrower’s sole discretion, may be retained or utilized by the Credit Parties in
accordance with Section 2.6; provided, further, notwithstanding the foregoing
proviso, on February 1, 2008 the full amount of such proceeds (not previously
applied in accordance with this Section 2.14(b)) shall be applied in accordance
with this Section 2.14(b).

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Borrower pursuant to
Section 2.17(c).

2.15. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any

 

48



--------------------------------------------------------------------------------

Loan shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and, with respect to Revolving
Loans only, such extension of time shall be included in the computation of the
payment of interest hereunder or of the Revolving Commitment fees hereunder.

(f) Borrower hereby authorizes Administrative Agent and Collateral Agent to
charge Borrower’s accounts with Administrative Agent and Collateral Agent in
order to cause timely payment to be made to Administrative Agent and Collateral
Agent of all principal, interest, fees and expenses due hereunder (subject to
sufficient funds being available in its accounts for that purpose).

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt notice to Borrower and each applicable
Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived and
the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

2.16. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing

 

49



--------------------------------------------------------------------------------

Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

2.17. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be a Funding
Notice for or Conversion/Continuation Notice into Base Rate Loans.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall

 

50



--------------------------------------------------------------------------------

automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.17(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.17(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or a rescission pursuant to Section 2.17(b)) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.

 

51



--------------------------------------------------------------------------------

2.18. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.18(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.18(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.18(b)) shall have determined
that the adoption, effectiveness, phase-in or applicability after the Closing
Date of any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans, Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of

 

52



--------------------------------------------------------------------------------

Credit to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.18(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(c) Notice. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that Borrower shall not be under any obligation to compensate any Lender or the
Issuing Bank under paragraph (a) or (b) of this Section 2.18 with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to the date of the delivery of the statement required pursuant
to paragraph (a) or (b); provided further that the foregoing limitation shall
not apply to any increased costs or reductions arising out of the retroactive
application of any change in any law, treaty, governmental rule, regulation or
order within such 180-day period.

2.19. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) under any
of the Credit Documents: (i) Borrower shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been

 

53



--------------------------------------------------------------------------------

required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or after the effective date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender) in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents, or (ii) if such Lender is not
a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8ECI pursuant to
clause (i) above, a Certificate re Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)
shall deliver to Administrative Agent and Borrower on or prior to the Closing
Date (or, if later, on or prior to the date on which such Lender becomes a party
to this Agreement) two original copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.19(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly

 

54



--------------------------------------------------------------------------------

deliver to Administrative Agent for transmission to Borrower two new original
copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate re
Non-Bank Status and two original copies of Internal Revenue Service Form W-8BEN
(or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and Borrower of its inability
to deliver any such forms, certificates or other evidence. Borrower shall not be
required to pay any additional amount to any Non-US Lender under
Section 2.19(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.19(c), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.19(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.19(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.19 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

2.20. Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.20) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.20 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.21. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any

 

55



--------------------------------------------------------------------------------

regulatory agency or authority, defaults (a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Revolving Loan or its portion of
any unreimbursed payment, including under Section 2.3(b)(iv) or 2.4 (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments of all Lenders as at any date
of determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.21, performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.21. The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.

2.22. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.19, 2.20 or 2.21, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; then, with respect to each such Increased-Cost Lender or Defaulting
Lender (the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such

 

56



--------------------------------------------------------------------------------

Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Borrower shall pay or cause to be paid the fees, if any, payable thereunder
in connection with any such assignment from an Increased Cost Lender and the
Defaulting Lender shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, and (B) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11 and all other amounts owing to such
Terminated Lender pursuant to any other provision of any Credit Document and
(2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.17(c), 2.18 or 2.19; or otherwise
as if it were a prepayment; provided, Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

2.23. Super-Priority Nature of Obligations and Status of Lenders’ Liens.

(a) On and after the Closing Date, the provisions of the Loan Documents and the
DIP Orders (as applicable) shall be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
perfected Liens on and security interests in all right, title and interest of
Borrower and Guarantors in the Collateral, enforceable against each Borrower or
Guarantor that holds or owns any right, title or interest in such Collateral, as
follows:

(i) Pursuant to Section 364(c)(2) of the Bankruptcy Code and the DIP Orders (as
applicable), all Obligations shall be secured by a perfected First Priority
senior Lien on all Collateral that is not otherwise subject to valid, perfected
and nonavoidable liens as of the Petition Date, subject only to the Carve-Out;

(ii) Pursuant to Section 364(c)(3) of the Bankruptcy Code and the DIP Orders (as
applicable), all Obligations shall be secured by a perfected second priority
junior Lien on all Collateral that is otherwise subject to (1) valid, perfected
and nonavoidable liens as of the Petition Date or (2) valid liens in existence
at the Petition Date that are perfected subsequent to the Petition Date as
permitted by Section 546(b) of the Bankruptcy Code (other than Collateral that
is subject to the Liens securing the obligations under the Existing Agreements
referred to in clause (iii) below, which Liens shall be primed by the Liens
described in such clause), subject only to the Carve-Out; and

(iii) Pursuant to Section 364(d)(1) of the Bankruptcy Code and the DIP Orders
(as applicable), all Obligations shall be secured by a perfected First Priority
senior priming Lien on the Existing Collateral, subject only to (i) the
Carve-Out and (ii) those

 

57



--------------------------------------------------------------------------------

valid, perfected and nonavoidable Liens in existence on the Petition Date to
which the Liens in the Existing Collateral granted in connection with the
Existing Agreements are subject in accordance with the Existing Credit
Agreements, to the extent such liens and security interests are valid,
perfected, enforceable and non-avoidable (provided that with respect to such
excepted liens and security interests, the DIP Lenders shall be granted the
second priority or other junior liens granted in subparagraph (ii) above).

Subject to the applicable DIP Order, no filings, recordings or other actions
shall be necessary to perfect and maintain the perfection and status of such
Liens.

(b) Pursuant to Section 364(c)(1) of the Bankruptcy Code and the DIP Orders (as
applicable), all Obligations at all times shall constitute allowed
super-priority administrative expense claims in each of the Cases having
priority over all administrative expenses of the kind specified in sections
503(b) or 507(b) of the Bankruptcy Code, subject only to the Carve-Out.

(c) Except for the Carve Out, no costs or expenses of administration shall be
imposed against Administrative Agent, Lenders or any of the Collateral under
Section 105 or 506(c) of the Bankruptcy Code, or otherwise, and each of the
Credit Parties hereby waives for itself and on behalf of its estate in
bankruptcy, any and all rights under Section 105 or 506(c), or otherwise, to
assert or impose or seek to assert or impose, any such costs or expenses of
administration against Administrative Agent, the Lenders or the Collateral.

(d) Subject to the priorities set forth in subsection (a) above and to the
Carve-Out, as to all Collateral consisting of Real Estate Assets, including
Leasehold Property, each of the Credit Parties hereby assigns and conveys as
security, grants a security interest in, hypothecates, mortgages, pledges and
sets over unto Collateral Agent on behalf of the Lenders all of the right, title
and interest of Borrower in all of such Real Estate Assets, together in each
case with all of the right, title and interest of such Credit Party in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof. Each
of the Credit Parties acknowledges that, pursuant to the DIP Orders, the Liens
in favor of Collateral Agent on behalf of the Lenders in all of such Real Estate
Assets shall be perfected without the recordation of any instruments of mortgage
or assignment. Each of the Credit Parties further agrees that, as further
provided in Section 5.11, upon the request of the Collateral Agent, such Credit
Party shall enter into separate fee mortgages and, if obtainable by Borrower
after using its commercially reasonable best efforts, leasehold mortgages, in
each case in recordable form with respect to such properties on terms
satisfactory to Collateral Agent.

(e) The Carve Out shall become operative upon delivery of the Carve-Out Trigger
Notice. Upon receipt of the Carve-Out Trigger Notice, the Debtors shall provide
immediate notice by facsimile to all Professionals informing them that a
Carve-Out Trigger Notice has been received and further advising them that the
Debtors’ ability to pay Professionals is subject to the Carve-Out.

2.24. No Discharge; Survival of Liens and Claims; Waiver of Priming Rights.

(a) The Credit Parties agree that the Obligations hereunder shall not be
discharged by (i) the entry of an order confirming a Chapter 11 plan of
reorganization or

 

58



--------------------------------------------------------------------------------

liquidation in any Case (and Credit Parties pursuant to Section 1141(d)(4) of
the Bankruptcy Code hereby waive any such discharge), (ii) converting any of the
Cases to a chapter 7 case, or (iii) dismissing any of the Cases.

(b) The Credit Parties agree that the Liens and super-priority administrative
expense claim granted to Secured Parties pursuant to the DIP Orders shall not be
affected in any manner by the entry of an order confirming a Chapter 11 plan of
reorganization or liquidation in any Case.

(c) Upon the Closing Date, and on behalf of themselves and their estates, and
for so long as any Obligations shall be outstanding, Credit Parties hereby
irrevocably waive any right, pursuant to Section 364(c) or 364(d) of the
Bankruptcy Code or otherwise, to grant any Lien on the Collateral that is of
equal or greater priority than the Liens securing the Obligations, or to approve
a claim of equal or greater priority than the super-priority administrative
expense claim granted to the Obligations.

2.25. Payment of Obligations. Subject to Section 8.1 hereof, upon the maturity
(whether by acceleration or otherwise) of any of the Obligations under this
Agreement or any of the other Credit Documents, Lenders shall be entitled to
immediate payment of such Obligations without further application to or order of
the Bankruptcy Court.

2.26. Adequate Protection.

As adequate protection for the priming of their liens and any decline in value
of the liens during the pendency of the Cases, the holders of the Existing First
Lien Indebtedness and Existing Second Lien Indebtedness shall be granted the
protections provided in the applicable DIP Order, including (a) a second
priority lien and third priority lien, respectively, on the collateral described
in Section 2.23(a)(i) above, and a third priority lien and fourth priority lien,
respectively, on the collateral described in Section 2.23(a)(ii) above, and
(b) super-priority administrative expense claims subordinated in right to the
super-priority administrative expense claim described in Section 2.23(b) above,
with such subordinated claim of the holders of the Existing First Lien
Indebtedness being prior in right to the subordinated claim of the holders of
the Existing Second Lien Indebtedness.

SECTION 3. CONDITIONS PRECEDENT

3.1. Conditions to Initial Availability. The obligation of each Lender to make
any Credit Extensions on the Closing Date, which shall be limited to the Initial
Revolver Availability and the Initial Term Loan Availability, is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received each Credit
Document originally executed and delivered by each applicable Credit Party.

(b) Commencement and Status of Cases. Borrower and the Guarantors shall have
commenced voluntary cases under Chapter 11 of the Bankruptcy Code in the
Bankruptcy Court.

 

59



--------------------------------------------------------------------------------

No trustee or examiner with expanded powers relating to the operation of the
business of Borrower and the Guarantors shall have been appointed with respect
to any Borrower or Guarantor or their respective business, properties or assets,
including, without limitation, the Collateral and any other property which is
security for the Obligations.

(c) Entry of Interim DIP Order. No later than five (5) Business Days after the
Petition Date, the Bankruptcy Court shall have entered, upon motion in form and
substance satisfactory to Arranger, on such prior notice to such parties as may
be satisfactory to Arranger (it being understood and agreed that such notice set
forth in the Interim DIP Order is satisfactory to Arranger), the Interim DIP
Order. The Interim DIP Order shall be in full force and effect, shall not be
subject to a motion for reconsideration and shall not have been vacated,
reversed, modified, amended, stayed or subject to a pending appeal. The Credit
Parties shall have complied in full with the notice and all other requirements
as provided for under the Interim DIP Order.

(d) Payment of Existing Revolver Indebtedness. A Funding Notice shall request
funding under the Initial Term Loan Availability and, to the extent necessary,
under the Initial Revolver Availability, sufficient to pay the Existing Revolver
Indebtedness; and Administrative Agent and Arranger shall have received a duly
executed letter of direction from Borrower directing the disbursement of the
proceeds of the Loans in satisfaction of the Existing Revolver Indebtedness.

(e) Other Bankruptcy Court Filings. All “first day” orders entered by the
Bankruptcy Court, and all motions and documents filed or to be filed with, and
submitted to, the Bankruptcy Court in connection therewith, shall be in form and
substance reasonably satisfactory to Arranger.

(f) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing, among other things, the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of each Credit Party’s jurisdiction of incorporation, organization or formation
and in each jurisdiction in which it is qualified as a foreign corporation or
other entity to do business (other than, in the case of jurisdictions other than
such Credit Party’s jurisdiction of incorporation, organization or formation,
where the failure to be in good standing or so qualified could not be reasonably
expected to have a Material Adverse Effect), each dated a recent date prior to
the Closing Date.

(g) Organizational and Capital Structure. The organizational structure and
capital structure of Borrower and its Subsidiaries shall be as set forth on
Schedule 4.1.

 

60



--------------------------------------------------------------------------------

(h) Transaction Costs; Fees. On or prior to the Closing Date, Borrower (i) shall
have delivered to Administrative Agent and Arranger Borrower’s reasonable best
estimate of the Transaction Costs (other than fees payable to any Agent) and
(ii) shall have paid to Agents the fees payable on the Closing Date referred to
in Section 2.11(e).

(i) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent.

(j) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, the Credit Parties shall
have delivered to Collateral Agent evidence satisfactory to Collateral Agent and
Arranger of the compliance by each Credit Party of their obligations under the
Pledge and Security Agreement and the other Collateral Documents (including
their obligations to execute and deliver UCC financing statements, originals of
securities, instruments, chattel paper and certificates of title and any
agreements governing deposit and/or securities accounts as provided therein).

(k) Financial Statements. Administrative Agent and Arranger shall have received
from Borrower (i) the Historical Financial Statements (it being understood and
agreed that such Historical Financial Statements submitted to the Arranger prior
to the Closing Date are satisfactory to Administrative Agent and Arranger) and
(ii) pro forma consolidated balance sheets of Borrower and its Subsidiaries as
at the Closing Date, and reflecting the transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date.

(l) Budget. Administrative Agent and Arranger shall have received the Budget.

(m) Cash Flow Forecast. Administrative Agent and Arranger shall have received a
Cash Flow Forecast for the period commencing on October 5, 2007.

(n) Minimum EBITDA. Administrative Agent and Arranger shall have received
evidence reasonably satisfactory to Administrative Agent and Arranger that the
Consolidated Adjusted EBITDA of Borrower for the twelve-fiscal month period
ending September 2, 2007 was not less than $137,000,000.

(o) Patriot Act. At least five (5) days prior to the Closing Date,
Administrative Agent and Arranger shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S.A. Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”).

(p) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Kirkland & Ellis LLP, special counsel for Credit Parties, as to such matters
as Administrative Agent or Syndication Agent may reasonably request, dated as of
the Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

 

61



--------------------------------------------------------------------------------

(q) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority (other than the Cases) that, in the reasonable opinion of Requisite
Lenders and Syndication Agent, singly or in the aggregate, materially impairs
the transactions contemplated by the Credit Documents, or that could have a
Material Adverse Effect.

(r) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent or Syndication Agent and its counsel shall be satisfactory
in form and substance to Administrative Agent and Syndication Agent and such
counsel, and Administrative Agent, Syndication Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
Administrative Agent or Syndication Agent may reasonably request.

(s) Letter of Direction. Administrative Agent and Arranger shall have received a
duly executed letter of direction from Borrower addressed to Arranger and
Administrative Agent, on behalf of itself and Lenders, directing the
disbursement on the Closing Date of the proceeds of the Loans made on such date.

(t) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Syndication Agent an executed Closing Date Certificate, together with
all attachments thereto.

(u) Closing Date. Lenders shall have made the initial Revolving Loan to Borrower
no later than ten (10) days after the Interim DIP Order Entry Date.

Notwithstanding the foregoing, Administrative Agent may delegate its
responsibility to accept delivery of the closing items under this Section 3.1 to
GSCP, and GSCP may accept such delegation. Lenders hereby agree that
Administrative Agent may rely on any acknowledgement by GSCP to Administrative
Agent or its counsel that GSCP has received all of the necessary deliveries
required under this Section 3.1 unless such delivery has been waived in
accordance with this Agreement.

3.2. Conditions to Full Availability. The obligation of each Lender to make any
Credit Extensions in excess of the Initial Revolver Availability and the Initial
Term Loan Availability, up to the amount of the Full Availability, is subject to
the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions:

(a) Entry of Final DIP Order. Not later than forty (40) days following the
Interim Order Entry Date, the Final DIP Order shall have been entered by the
Bankruptcy Court on such prior notice to such parties as may be satisfactory to
Administrative Agent and Arranger (it being understood and agreed that such
notice set forth in the Interim DIP Order is satisfactory to Administrative
Agent and Arranger). The Final DIP Order shall be in full force and effect,
shall not be subject to a motion for reconsideration and shall not have been
vacated, reversed,

 

62



--------------------------------------------------------------------------------

modified, amended, stayed or subject to a pending appeal. The Credit Parties
shall have complied in full with the notice and all other requirements as
provided for under the Interim DIP Order.

(b) Credit Ratings. To the extent required by Arranger to facilitate syndication
of the credit facilities provided for under this Agreement (upon written notice
from Arranger to Borrower at least fifteen (15) days prior to the Final DIP
Order Entry Date), each of the credit facilities and the corporate family of the
Credit Parties shall have been assigned and maintain a credit rating by Moody’s
and S&P.

(c) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Syndication Agent an executed Closing Date Certificate (in respect of
the Full Availability Closing Date), together with all attachments thereto.

(d) Fees. On or prior to the Full Availability Closing Date, Borrower shall have
paid to Agents any fees payable referred to in Section 2.11(e).

(e) Full Availability Closing Date. Lenders shall have made the Term Loans to
Borrower no later than five (5) days after the Final DIP Order Entry Date.

3.3. Conditions to Each Credit Extension. The obligation of each Lender to make
any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent (except as
otherwise specifically provided in Section 2.4(d) in respect of Swing Line
Loans):Funding Notice/Issuance Notice. Administrative Agent shall have received
a fully executed and delivered Funding Notice or Issuance Notice, as the case
may be.

(b) Commitment Usage. After making the Credit Extensions requested on such
Credit Date: (i) the usage of the Commitments shall not exceed (x) the available
Commitments at such date and (y) the aggregate amount authorized under the DIP
Order applicable at such time (which, on or prior to the Full Availability
Closing Date, shall be the sum of the Initial Revolver Availability plus the
Initial Term Loan Availability); and (ii) the Total Utilization of Revolving
Commitments shall not exceed (x) the Revolving Commitments then in effect and
(y) on or prior to the Full Availability Closing Date, the Initial Revolver
Availability.

(c) Representations and Warranties. As of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents (other than,
for Credit Extensions involving the continuation of Eurodollar Rate Loans into a
new Interest Periods, those set forth in Sections 4.8 and 4.10) shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

(d) No Event of Default/Default. As of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default;

 

63



--------------------------------------------------------------------------------

(e) Letters of Credit. On or before the date of issuance of any Letter of
Credit, Administrative Agent and Issuing Bank shall have received all other
information required by the applicable Issuance Notice, and such other documents
or information as Issuing Bank may reasonably require in connection with the
issuance of such Letter of Credit.

(f) Maximum Liquidity. After giving effect to such Credit Extension and the use
of proceeds thereof, the aggregate Cash and Cash Equivalents of Borrower and its
Subsidiaries will not exceed $30,000,000.

(g) Status of DIP Orders. The Interim DIP Order or Final DIP Order, as the case
may be, shall be in full force and effect, shall not be subject to a motion for
reconsideration and shall not have been vacated, reversed, modified, amended,
stayed or subject to a pending appeal without the written consent of the
Requisite Lenders. The Credit Parties shall have complied in full with the
notice and all other requirements as provided for under the Interim DIP Order or
Final DIP Order, as the case may be.

(h) Payment of Fees. The Credit Parties shall have paid the balance of all fees,
costs and expenses then payable under and pursuant to this Agreement; provided
that failure to pay all fees, costs and expenses, and an Extensions of Credit
despite such failure, shall not be deemed a waiver of the right of the entitled
party to receive such funds.

(i) Confirmatory Information. Any Agent or Requisite Lenders shall be entitled,
but not obligated to, request and receive, prior to the making of any Credit
Extension, additional information reasonably satisfactory to the requesting
party confirming the satisfaction of any of items described in the foregoing
subsections (a) through (h), if in the good faith judgment of such Agent or
Requisite Lenders such request is warranted under the circumstances.

(j) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

 

64



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) subject to the entry of the DIP Order by the Bankruptcy
Court, has all requisite power and authority to own and operate its properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of Subsidiaries of
Borrower has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which any of Subsidiary of Borrower is a party requiring, and there is no
membership interest or other Equity Interests of any of Subsidiary of Borrower
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of Borrower of any additional membership interests or other Equity
Interests of any of Subsidiary of Borrower or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any of Subsidiary of Borrower.
Schedule 4.2 correctly sets forth the ownership interest of Borrower and each of
its Subsidiaries in their respective Subsidiaries as of the Closing Date.

4.3. Due Authorization. Upon the entry of the DIP Order by the Bankruptcy Court,
the execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.

4.4. No Conflict. Subject to entry of the DIP Order by the Bankruptcy Court, the
execution, delivery and performance by Credit Parties of the Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not (a) violate (i) any provision of any
law or any governmental rule or regulation applicable to Borrower or any of its
Subsidiaries, (ii) any of the Organizational Documents of Borrower or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Borrower or any of its Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Borrower or any
of its Subsidiaries entered into on or after the Petition Date except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrower or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, Liens granted under the
DIP Orders providing adequate protection with respect to the Existing First Lien
Indebtedness and Existing Second Lien Indebtedness, and non-consensual Liens
that are otherwise subject to the automatic stay under the Bankruptcy Code); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of its
Subsidiaries entered into on or after the Petition Date, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders and except for any such approvals or consents
the failure of which to obtain will not have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

4.5. Governmental Consents. Upon the entry of the DIP Order by the Bankruptcy
Court, the execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except (i) as required by the DIP Order,
(ii) for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date, and (iii) any registration, consent, approval, notice or action to
the extent that the failure to undertake or obtain such registration, consent,
approval, notice or action could not reasonably be expected to have a Material
Adverse Effect.

4.6. Binding Obligation. Subject to the entry of the DIP Order by the Bankruptcy
Court, each Credit Document has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms.

4.7. Historical Financial Statements. Other than in respect of matters disclosed
on Schedule 4.7 hereto, the Historical Financial Statements were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from (i) audit and normal year-end adjustments
and (ii) changes resulting from the matters described on Schedule 4.7 hereto. As
of the Closing Date, except in respect of matters disclosed on Schedule 4.7
hereto, neither Borrower nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease (other than store leases
entered into in the ordinary course of business) or unusual forward or long-term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower and any of its Subsidiaries taken as a whole.

4.8. No Material Adverse Change. Since January 1, 2007, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.9. No Restricted Junior Payments. Since January 1, 2007, neither Borrower nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so.

4.10. Adverse Proceedings, etc.. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments,

 

66



--------------------------------------------------------------------------------

orders, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal, material state, material provincial and other material tax returns and
reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed, and all taxes due and payable and all assessments, fees
and other governmental charges upon Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. Borrower knows of no proposed
tax assessment against Borrower or any of its Subsidiaries which is not being
actively contested by Borrower or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.12. Properties.

(a) Title. Each of Borrower and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
Intellectual Property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8 and,
with respect to the foregoing clause (ii), except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms.

4.13. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the

 

67



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Borrower’s and
its Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Borrower’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

4.14. No Defaults. Neither Borrower nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations entered into on or
after the Petition Date, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

4.15. Material Contracts. Schedule 4.15 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder (other than, as a result of the filing of
the Cases, and any payment default directly related to such filing).

4.16. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.17. Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.

 

68



--------------------------------------------------------------------------------

4.18. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Borrower or
any of its Subsidiaries or to the best knowledge of Borrower and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Borrower or any of its Subsidiaries, and (c) to the best
knowledge of Borrower and Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Subsidiaries and, to the
best knowledge of Borrower and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

4.19. Employee Benefit Plans. Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan , except, in each case, where the failure to comply or
perform would not reasonably be expected to result in liabilities of Borrower
and its Subsidiaries in excess of $10,000,000 in the aggregate or have Material
Adverse Effect. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan
(other than routine contributions) or any trust established under Title IV of
ERISA (other than routine contributions) has been or is expected to be incurred
by Borrower, any of its Subsidiaries or any of their ERISA Affiliates, which
would, when taken together with all such liabilities, exceed $10,000,000 in the
aggregate for Borrower and its Subsidiaries or which would reasonably be
expected to have Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all such ERISA
Events, would exceed $10,000,000 in the aggregate for Borrower and its
Subsidiaries or would reasonably be expected to have Material Adverse Effect.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws and to the extent an employee became entitled to benefits
prior to his or her termination of employment (e.g., severance, long term
disability benefits, etc.), no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Borrower, any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of

 

69



--------------------------------------------------------------------------------

ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is zero. Borrower, each of its Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.20. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Credit Documents, except as
payable to the Agents and the Lenders.

4.21. Compliance with Statutes, etc. Each of Borrower and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Borrower or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.22. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Borrower, in the case of any document not furnished by
it) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made, except for
the possible adjustment to the Historical Financial Statements resulting from
the matters described on Schedule 4.7 hereto. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ materially and adversely from
the projected results (it being understood that such projections and financial
information do not give effect to the matters described on Schedule 4.7 hereto).
There are no facts known (or which should upon the reasonable exercise of
diligence be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby.

4.23. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or

 

70



--------------------------------------------------------------------------------

employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent and Lenders:

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each fiscal month ending after the Closing Date, commencing with the
fiscal month prior to the fiscal month in which the Closing Date occurs, the
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of operations,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal month and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal month, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
operations, stockholders’ equity and cash flows of Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
105 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Syndication Agent (which report shall state that such consolidated financial
statements fairly

 

71



--------------------------------------------------------------------------------

present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of
Section 6.7 of this Agreement and the related definitions, (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) if provided by such independent certified public
accountants, that nothing has come to their attention that causes them to
believe that the information contained in any Compliance Certificate is not
correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof;

(d) Cash Flow Forecasts. (i) For each fiscal month, due by 5:00 p.m. PST on the
first Friday immediately following the end of such fiscal month, an updated Cash
Flow Forecast which shall reflect Borrower’s good faith projection of all weekly
cash receipts and disbursements in connection with the operation of its business
during such period and include the Borrower’s studio payment forecast model
detailing purchases by studio and title, and (ii) for each week ended Sunday,
due by 5:00 p.m. PST on the immediately following Wednesday, an
actual-to-projected analysis comparing Borrower’s actual cash receipts and
disbursements for the immediately preceding week in the Cash Flow Forecast
compared to projected cash receipts and disbursements for the immediately
preceding week in the Cash Flow Forecast compared to projected cash receipts and
disbursements for such week as set forth in the Cash Flow Forecast, which in
each case, shall be in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent (it being understood and agreed that
the form of the Cash Flow Forecast and the other information referred to in this
Section 5.1(d) provided to Arranger on or prior to the Closing Date is
acceptable to Administrative Agent and Syndication Agent);

(e) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.1(a) (except in
connection with monthly financial statements delivered for the fiscal month
ending September 30, 2007), 5.1(b) and 5.1(c), a duly executed and completed
Compliance Certificate;

(f) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Syndication Agent;
provided, that this Section 5.1(f) shall not apply in the event Borrower or
Requisite Lenders do not make the request referred to in, and the Credit
Documents are not amended in the manner described in, Section 1.2;

 

72



--------------------------------------------------------------------------------

(g) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto, (ii) that any
Person has given any notice to Borrower or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b),
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(h) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;

(i) ERISA. (i) Promptly upon any officer of Borrower becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request which, in each of (i) and (ii) relate to matters or liabilities that,
when taken together with all such matters and liabilities, exceed $10,000,000 in
the aggregate for Borrower and its Subsidiaries or which would reasonably be
expected to have Material Adverse Effect;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from Borrower’s insurance broker(s) in form and
substance satisfactory to Administrative Agent and Arranger outlining all
material insurance coverage maintained as of the date of such certificate by
Borrower and its Subsidiaries;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Borrower;

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Borrower or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Borrower or such Subsidiary, as the case

 

73



--------------------------------------------------------------------------------

may be, or (ii) after any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Administrative Agent (to the extent such delivery is
permitted by the terms of any such Material Contract, provided, no such
prohibition on delivery shall be effective if it were bargained for by Borrower
or its applicable Subsidiary with the intent of avoiding compliance with this
Section 5.1(l)), and an explanation of any actions being taken with respect
thereto;

(m) Information Regarding Collateral. Borrower will furnish to Collateral Agent
prompt written notice of any change (i) in any Credit Party’s corporate name,
(ii) in any Credit Party’s identity or corporate structure, (iii) in any Credit
Party’s jurisdiction of organization or (iv) in any Credit Party’s Federal
Taxpayer Identification Number or state organizational identification number.
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;

(n) Annual Schedule/Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(c), Borrower shall deliver to Collateral Agent a
certificate of its Authorized Officer either (i) confirming that there has been
no change in the information set forth on the schedules to this Agreement and
the Pledge and Security Agreement delivered on the Closing Date or the date of
the most recent certificate delivered pursuant to this Section or
(ii) identifying such changes and attaching the relevant updated replacement
schedules;

(o) Case Obligations. (i) The Credit Parties shall deliver to Administrative
Agent and Syndication Agent and permit to be posted on a Platform for the
benefit of the private-side Lenders, Administrative Agent and Syndication Agent,
all pleadings, motions, applications, judicial information, financial
information, and other documents filed by or on behalf of the Credit Parties
with the Bankruptcy Court or distributed by the Credit Parties to any Committee
to the extent not otherwise available on the public docket for the Cases; and

(ii) The Credit Parties shall deliver to Administrative Agent and Arranger in
advance of filing with the Bankruptcy Court (x) the proposed form of DIP Orders,
(y) each other proposed order and pleading related to the credit facilities
provided for under this Agreement, which must be in form and substance
reasonably satisfactory to Administrative Agent and Arranger, and (z) any
Chapter 11 plan of reorganization or liquidation and any disclosure statement
related to such plan;

(p) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Subsidiary of Borrower to its security holders other than Borrower or
another Subsidiary of Borrower, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements

 

74



--------------------------------------------------------------------------------

made available generally by Borrower or any of its Subsidiaries to the public
concerning material developments in the business of Borrower or any of its
Subsidiaries, and (B) such other information and data with respect to Borrower
or any of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent (for itself or any Lender or Issuing Bank) or Arranger;

(q) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information. Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Borrower, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains solely Nonpublic Information, Administrative Agent and Syndication
Agent each reserves the right to post such document or notice solely on that
portion of the Platform designated for Lenders who wish to receive material
nonpublic information with respect to Borrower, its Subsidiaries and their
securities.

Documents required to be delivered pursuant to Section 5.1(b), (c), (k), (l) or
(q) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents with the Securities and Exchange Commission; or
(ii) on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender, each Issuing Bank,
Administrative Agent, Syndication Agent and Arranger have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent or
Syndication Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to either Administrative Agent, Syndication Agent, Arranger or
any Lender that requests Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by such Administrative Agent,
Arranger or such Lender and (ii) Borrower shall notify each Administrative
Agent, Syndication Agent, Arranger and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to Administrative Agent,
Syndication Agent and Arranger by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 5.1(e) to Administrative Agent.
Syndication Agent, Arranger and, except for such Compliance Certificates,
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business;

 

75



--------------------------------------------------------------------------------

provided, no Credit Party (other than Borrower with respect to existence) or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if (i) it is subject to the
automatic stay in connection with the Cases, (ii) such Tax or claim does not,
together with all other Taxes then remaining unpaid, exceed $500,000 in the
aggregate, or (iii) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Borrower or any of
its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material tangible
properties used or useful in the business of Borrower and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except for any such properties that may be
included in the Store Rationalization Program.

5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar business (it being understood and agreed that Borrower’s hazard
self-insurance program of $250,000 per store consistent with past prudent
business practice and currently in effect as of the Closing Date is acceptable).
Each such policy of insurance shall (i) name Collateral Agent, on

 

76



--------------------------------------------------------------------------------

behalf of Secured Parties, as an additional insured thereunder as its interests
may appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to Collateral
Agent, that names Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder and provide for at least thirty days’ prior written notice
to Collateral Agent of any modification or cancellation of such policy.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP
(except as related to matters described on Schedule 4.7 hereto) shall be made of
all dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent or any Lender to
visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

5.7. Lenders Meetings. Borrower will, upon the request of Administrative Agent,
Arranger or Requisite Lenders, participate in a meeting of Administrative Agent,
Arranger and Lenders once during each Fiscal Year to be held at Borrower’s
corporate offices (or at such other location as may be agreed to by Borrower and
Administrative Agent) at such time as may be agreed to by Borrower and
Administrative Agent or Arranger.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and each
Credit Party will comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority in respect of the
disclosure (if any) of the matters described on Schedule 4.7.

5.9. Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any material Environmental Claims;

(ii) promptly upon an officer of Borrower obtaining knowledge of the occurrence
thereof, written notice describing in reasonable detail (1) any Release required

 

77



--------------------------------------------------------------------------------

to be reported to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (2) any remedial action taken by
Borrower or any other Person in response to (A) any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, and (3) Borrower’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, has a
reasonable possibility of resulting in a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

5.10. Collateral; Subsidiaries. In order to confirm the valid, perfected First
Priority security interest in the personal property Collateral in favor of
Collateral Agent, for the benefit of Secured Parties, the Credit Parties shall
deliver to Collateral Agent, promptly following the request of the Collateral
Agent, (i) fully executed and notarized Intellectual Property Security
Agreements, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, memorializing and recording the encumbrance of the
Intellectual Property Assets listed in Schedule 4.7 to the Pledge and Security
Agreement, and (ii) evidence that each Credit Party shall have taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument (including (i) using
its commercially reasonable best efforts to obtain a Landlord Personal Property
Collateral Access Agreement executed by the landlord of any Leasehold Property
which is a warehouse, distribution center or other location at which a material
amount of Collateral is located, and by the applicable Credit Party and (ii) any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

(b) In the event that any Person becomes a Domestic Subsidiary of Borrower (or
Borrower elects to have Movie Gallery Canada become a Guarantor), Borrower shall
(a) promptly cause such Domestic Subsidiary (or Movie Gallery Canada, as the
case may be) to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
this Section 5.10 and in Sections 3.1(f), 3.1(j), 3.1(p) and 5.11. In the event
that any Person becomes a Foreign Subsidiary of Borrower, and the ownership
interests of such Foreign Subsidiary are owned by Borrower or by any Domestic
Subsidiary thereof, Borrower shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 3.1(f), and Borrower shall take, or shall
cause such Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(j) necessary to grant and to perfect a First Priority Lien in favor
of Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of such Equity Interests. In the event that any
Inactive Entity shall have total revenues exceeding $1,000,000 for any four
consecutive Fiscal Quarters after the Closing Date or at any time after the
Closing Date shall have total assets exceeding $1,000,000, Borrower shall, or
shall cause any Domestic Subsidiary holding the Equity Interests in such
Inactive Entity to, take, all of the actions referred to in Section 3.1(j)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in such Equity Interests (to the extent required pursuant to the terms
of the Pledge and Security Agreement). With respect to each such Subsidiary,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of Borrower, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

 

79



--------------------------------------------------------------------------------

5.11. Real Estate Assets.

In respect of any Real Estate Asset which has not otherwise been made subject to
the Lien of the Collateral Documents in favor of Collateral Agent, for the
benefit of Secured Parties, such Credit Party shall promptly take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates with
respect to each such Real Estate Asset that Collateral Agent shall request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Real Estate Assets. In addition to the
foregoing, Borrower shall, at the request of Collateral Agent, deliver, from
time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.

5.12. Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Borrower, and its Subsidiaries and all of the outstanding Equity Interests of
Borrower and its Subsidiaries (subject to limitations contained in the Credit
Documents with respect to Foreign Subsidiaries).

5.13. Miscellaneous Covenants. Unless otherwise consented to by Agents or
Requisite Lenders:

(a) Maintenance of Ratings. To the extent required by Arranger to facilitate
syndication of the credit facilities provided for under this Agreement, subject
to the timing requirement set forth in Section 3.2(b), Borrower shall use
commercially reasonable efforts to maintain ratings issued by Moody’s and S&P
with respect to its senior secured debt.

(b) Cash Management Systems. Borrower and its Subsidiaries shall establish and
maintain cash management systems in accordance with the terms of the Collateral
Documents.

(c) Total Utilization of Revolving Commitments. Borrower and its Subsidiaries
shall cause the Total Utilization of Revolving Commitments to not exceed (i) the
Revolving Commitments then in effect and (ii) on or prior to the Full
Availability Closing Date, the Initial Revolver Availability.

(d) Evidence of Insurance. Within two (2) Business Days following the Closing
Date, Collateral Agent shall have received a certificate from Borrower’s
insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming Collateral Agent, for the benefit of
Secured Parties, as additional insured and loss payee thereunder to the extent
required under Section 5.5.

 

80



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor Subsidiary to Borrower or to any other
Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by the Intercompany Note, which
shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Intercompany Note, and (iii) any payment by any such Guarantor Subsidiary
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to Borrower or to any of
its Subsidiaries for whose benefit such payment is made;

(c) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;

(e) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

(f) guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary of Indebtedness of Borrower or another
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1; provided, that if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;

(g) (A) Prepetition Indebtedness described in Schedule 6.1, (B) the Existing
First Lien Indebtedness, (C) the Existing Second Lien Indebtedness and (D) the
Senior Notes;

(h) Indebtedness in respect of Hedge Agreements in existence on the Petition
Date and entered into in the ordinary course of business and not for speculative
purposes;

 

81



--------------------------------------------------------------------------------

(i) Indebtedness with respect to Capital Leases in an aggregate amount (together
with the aggregate amount of Indebtedness incurred pursuant to Section 6.1(j))
not to exceed at any time $2,500,000 outstanding;

(j) purchase money Indebtedness in an aggregate amount (together with the
aggregate amount of Indebtedness incurred pursuant to Section 6.1(i)) not to
exceed at any time $2,500,000 outstanding (including in connection with store
shell construction in the ordinary course of business); provided, any such
Indebtedness (A) shall be secured only by the asset acquired, constructed or
improved in connection with the incurrence of such Indebtedness, and (B) shall
constitute not less than 90% of the aggregate consideration paid with respect to
such asset;

(k) Indebtedness of any Foreign Subsidiary to Borrower or any other Subsidiary
(i) existing on the Petition Date or (ii) to the extent permitted as an
Investment pursuant to Section 6.6(h); and

(l) other Indebtedness of Borrower and its Subsidiaries in an aggregate amount
not to exceed at any time $2,000,000, provided that (i) such Indebtedness is
unsecured and (ii) no such Indebtedness may be incurred and owing by a Foreign
Subsidiary or an Inactive Entity; and

(m) Indebtedness incurred by Borrower or any of its Subsidiaries arising from
customary agreements providing for indemnification, adjustment of purchase price
or similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Borrower or any such Subsidiary
pursuant to such agreements, in connection with dispositions permitted pursuant
to Section 6.8 of any business, assets or Subsidiary of Borrower or any of its
Subsidiaries.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under the Intellectual Property laws, rules or procedures, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document, and Liens granted pursuant to
applicable DIP Orders;

(b) Liens for Taxes not yet delinquent or are being contested, in each case in
accordance with Section 5.3;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business, to the extent such liens secure Indebtedness or
other obligations which arose prior to the

 

82



--------------------------------------------------------------------------------

commencement of the Cases, so long as the rights and remedies of the Person that
has such lien is at all times effectively stayed pursuant to Section 362 of the
Bankruptcy Code (except with respect to the perfection of such Liens as
permitted in Section 362(b)(3) of the Bankruptcy Code), or which accrue after
the commencement of the Cases and which are not overdue;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(j) non-exclusive outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Borrower or such Subsidiary;

(k) Liens existing on the Closing Date and described on Schedule 6.2; provided
that such Liens are subordinated to the Liens securing the Obligations pursuant
to Section 364(d) of the Bankruptcy Code and in accordance with the terms of
this Agreement to the extent such Liens were, prior to the Closing Date,
subordinated to the Liens securing the Existing First Lien Indebtedness and
Existing Secured Lien Indebtedness and the DIP Orders;

(l) adequate protection Liens granted in favor of the holders of Existing First
Lien Indebtedness and Existing Second Lien Indebtedness by the Bankruptcy Court
pursuant to the terms of the DIP Orders;

(m) Liens on a title report delivered pursuant to Section 5.11;

 

83



--------------------------------------------------------------------------------

(n) Liens securing Indebtedness permitted pursuant to Section 6.1(i) or 6.1(j),
provided any such Lien shall encumber only the asset acquired, constructed or
improved with the proceeds of such Indebtedness;

(o) Liens on the assets of Foreign Subsidiaries (other than the Collateral)
securing Indebtedness existing on the Closing Date; and

(p) Liens arising out of judgments or awards in connection with court
proceedings which do not constitute an Event of Default.

6.3. No Further Negative Pledges; Negative Pledge. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale and (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), no Credit Party nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure the Obligations.

(b) No Credit Party will sell, assign, transfer, exchange or otherwise dispose
of any Equity Interests issued by any Foreign Subsidiary which are owned or
otherwise held by such Credit Party, except for sales, assignments, transfers,
exchanges or other dispositions to another Credit Party. No Credit Party will
create, incur, assume or, other than in connection with the Existing First Lien
Indebtedness and Existing Second Lien Indebtedness, suffer to exist, any Lien on
the Equity Interests issued by any Foreign Subsidiary which are owned or
otherwise held by such Credit Party, except for any Lien or claim in favor of
Collateral Agent for the benefit of the Secured Parties.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein and in
the Existing Agreements, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any of its property or assets to Borrower or any other
Subsidiary of Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by Section 6.1(i) or 6.1(j) that impose restrictions on
the property so acquired, constructed or improved, (ii) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements

 

84



--------------------------------------------------------------------------------

and similar agreements entered into in the ordinary course of business,
(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement (including an agreement
which has been entered into in connection with the sale or transfer of assets or
Equity Interests of a Subsidiary permitted hereunder) that impose restrictions
on such Equity Interests or assets, (iv) any agreement of a Foreign Subsidiary
governing the Indebtedness existing on the Closing Date (provided that such
restrictions are no more onerous or restrictive than those set forth herein and
do not prevent the Obligations being secured as provided herein and in the other
Credit Documents), (vi) described on Schedule 6.5, or (v) that exist under or by
reason of applicable law, including the Bankruptcy Code as to any Subsidiary
that is a Debtor.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Borrower and any wholly-owned
Guarantor Subsidiary of Borrower in the ordinary course of business;

(c) Investments in the form of deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of Borrower and its Subsidiaries;

(d) intercompany loans to the extent permitted under Sections 6.1(b) and 6.1(k);

(e) Consolidated Capital Expenditures with respect to Borrower and the
Guarantors permitted by Section 6.7(c);

(f) loans and advances to employees of Borrower and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$250,000 in the aggregate;

(g) Investments described in Schedule 6.6;

(h) other Investments in Subsidiaries other than wholly-owned Guarantor
Subsidiaries of Borrower in an aggregate amount not to exceed at any time
$5,000,000; provided, that (i) no such Investments may be made in Inactive
Entities unless the Equity Interests therein are then pledged to Collateral
Agent in accordance with Section 5.10 and pursuant to the terms of the Pledge
and Security Agreement and (ii) no such Investment may be made in Movie Galley
Canada unless and until such Investment is evidenced by a promissory note and
the obligations thereunder secured (under the applicable laws of Canada) by
substantially all the assets of Movie Gallery Canada, in each case pursuant to
documentation reasonably satisfactory to Administrative Agent and Arranger (it
being understood that no legal opinions will be required in connection with such
documentation, and the perfection of Liens created thereunder will be limited to
necessary and customary filings under the Personal Property Security Act or
other similar legislation as in effect from time to time in the relevant
province of

 

85



--------------------------------------------------------------------------------

Canada or other applicable Governmental Authority), and such promissory note and
rights under such security interest (and under related documentation) are
pledged to Collateral Agent in accordance with Section 5.10 and pursuant to the
terms of the Pledge and Security Agreement;

(i) additional Investments (other than in Foreign Subsidiaries) so long as the
aggregate amount invested, loaned or advanced pursuant to this clause
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) does not exceed $500,000 in the aggregate at any time
outstanding;

(j) non-consensual investments received in connection with the bankruptcy or
reorganization of customers and suppliers; and

(k) non-Cash consideration issued by a purchaser of asset in connection with the
sale of such assets to the extent permitted by Section 6.8(d).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment.

6.7. Financial Covenants.

(a) Minimum Consolidated Adjusted EBITDA. Borrower shall not permit Consolidated
Adjusted EBITDA as of the last day of any fiscal month, beginning with the
fiscal month ending November 4, 2007, for the immediately preceding
twelve-fiscal month period ending on such date, to be less than the correlative
amount indicated:

 

Fiscal Month Ending

   Consolidated
Adjusted EBITDA

November 4, 2007

   $ 114,000,000

December 2, 2007

   $ 108,000,000

January 6, 2008

   $ 118,000,000

February 10, 2008

   $ 110,000,000

March 9, 2008

   $ 104,000,000

April 6, 2008

   $ 108,000,000

May, 11, 2008

   $ 110,000,000

June 8, 2008

   $ 120,000,000

July 6, 2008

   $ 120,000,000

August 10, 2008

   $ 120,000,000

September 7, 2008

   $ 120,000,000

(b) Total Available Liquidity. As of the last day of any fiscal month, beginning
with the fiscal month ending November 4, 2007, Borrower shall not permit (i) the
Revolving Commitments less the Total Utilization of Revolving Commitments plus
(ii) the aggregate amount of Cash in the cash deposit and concentration accounts
maintained by the Credit Parties, to be less than the correlative amount set
forth below for such fiscal month:

 

86



--------------------------------------------------------------------------------

Fiscal Month Ending

   Amounts

November 4, 2007

   $ 13,000,000

December 2, 2007

   $ 7,000,000

January 6, 2008

   $ 61,000,000

February 10, 2008

   $ 96,000,000

March 9, 2008

   $ 57,000,000

April 6, 2008

   $ 97,000,000

May, 11, 2008

   $ 79,000,000

June 8, 2008

   $ 55,000,000

July 6, 2008

   $ 39,000,000

August 10, 2008

   $ 55,000,000

September 7, 2008

   $ 43,000,000

(c) Secured Leverage Ratio. Borrower shall not permit the Secured Leverage Ratio
as of the last day of any fiscal month, beginning with the fiscal month ending
November 4, 2007, to exceed the correlative ratio indicated:

 

Fiscal Month Ending

   Secured Leverage
Ratio

November 4, 2007

   7.80:1.00

December 2, 2007

   8.35:1.00

January 6, 2008

   7.40:1.00

February 10, 2008

   7.90:1.00

March 9, 2008

   8.20:1.00

April 6, 2008

   7.90:1.00

May, 11, 2008

   7.60:1.00

June 8, 2008

   7.10:1.00

July 6, 2008

   7.20:1.00

August 10, 2008

   7.20:1.00

September 7, 2008

   7.20:1.00

(d) Maximum Consolidated Capital Expenditures. Borrower shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, as
of the last day of any fiscal month, beginning with the fiscal month ending
November 4, 2007, for the immediately preceding twelve-fiscal month period
ending on such date, in an aggregate amount for Borrower and its Subsidiaries in
excess of $20,000,000.

(e) Certain Calculations. With respect to any period during which an Asset Sale
has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with the financial covenants set forth in this Section 6.7,
Consolidated Adjusted EBITDA shall be calculated with respect to such period on
a pro forma basis (including pro forma adjustments arising out of events which
are directly attributable to a specific transaction, are factually

 

87



--------------------------------------------------------------------------------

supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Borrower)
using the historical (audited, if available) financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Borrower and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except (but subject to approval by the
Bankruptcy Court if, in Borrower’s reasonable opinion (and upon reasonable prior
notice from Borrower to Administrative Agent), required by the Bankruptcy Code):

(a) sales or other dispositions of assets that do not constitute Asset Sales;

(b) disposals of obsolete, worn out or surplus property;

(c) sales and other dispositions of Non-Core Assets and assets associated with
stores included in the Store Rationalization Program, in each case in connection
with the use of cash in accordance with Section 2.6; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)), (2) no less than 100%
thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall
be applied as required by Section 2.13(a);

(d) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) do not
exceed $75,000 (or, if approved by Administrative Agent and Arranger, $250,000)
in any single transaction or related series of transactions and, when aggregated
with the proceeds of all other Asset Sales under this Section 6.8(d) made from
the Closing Date to the date of determination, are less than $2,500,000 in the
aggregate; provided, in each case (1) the consideration received for such assets
shall be in an

 

88



--------------------------------------------------------------------------------

amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of Borrower (or similar governing body)), (2) no less
than 75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.13(a);

(e) Investments made in accordance with Section 6.6; and

(f) sale-leaseback transactions permitted by Section 6.10.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8 and Liens permitted under Section 6.2(a), no
Credit Party shall, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except (but subject to approval by
the Bankruptcy Court if required by the Bankruptcy Code) to qualify directors if
required by applicable law; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except (but subject to approval by
the Bankruptcy Court if required by the Bankruptcy Code) to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable law.

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Borrower or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Borrower or any of its Subsidiaries) in connection with such
lease, except sale-leasebacks of real estate owned by any such Credit Party on
the Closing Date not to exceed $15,000,000 in the aggregate on fair and
reasonable terms no less favorable to such Credit Party than it could obtain in
an arm’s-length transaction with a Person that is not an Affiliate and pursuant
to documentation reasonably acceptable to Administrative Agent and Arranger.

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower on terms that are less favorable to Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate as determined in good faith by the disinterested
members of the Board of Directors of Borrower; provided (but subject to approval
by the Bankruptcy Court if, in Borrower’s reasonable opinion (and upon
reasonable prior notice from Borrower to Administrative Agent), required by the
Bankruptcy Code), the foregoing restriction shall not apply to (a) any
transaction between Borrower and any Guarantor Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Borrower and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Borrower and its Subsidiaries entered into in
the ordinary course of business; (d) the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the

 

89



--------------------------------------------------------------------------------

extent permitted by applicable law; (e) transactions described in Schedule 6.11;
(f) Indebtedness that may be incurred to the extent permitted by Section 6.1(k);
and (g) Investments that may be made to the extent permitted by Section 6.6(h).

6.12. Conduct of Business; Employee Retention Plans; Severance. From and after
the Closing Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to: (a) engage in any business other than (i) the businesses
engaged in by such Credit Party on the Closing Date and similar or related
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders; provided that Credit Parties shall be permitted to implement
the Store Rationalization Program and to otherwise comply with the Bankruptcy
Code; (b) adopt any employee retention plans which provide for the payment of
cash without the prior written consent of Administrative Agent and Arranger;
and/or (c) make or approve any severance payment or payments which exceed
$75,000 for any individual without the prior written consent of Administrative
Agent and Arranger.

6.13. Amendments or Waivers of Organizational Documents. No Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents after the Closing Date in a manner that would adversely
affect the ability of such Credit Party to perform its obligations under the
Credit Documents or adversely affect the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any Secured Party under any
Credit Document, except for changes pursuant to a Chapter 11 plan of
reorganization or liquidation with respect to the Debtors.

6.14. Chapter 11 Claims; Adequate Protection. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, incur, create, assume, suffer to exist or
permit (other than those existing, and disclosed to Syndication Agent, on the
date hereof) any (i) administrative expense, unsecured claim, or other
super-priority claim or Lien (except Permitted Liens) that is pari passu with or
senior to the claims of the Secured Parties against the Credit Parties
hereunder, or apply to the Bankruptcy Court for authority to do so, except for
the Carve-Out, or (ii) obligation to make adequate protection payments, or
otherwise provide adequate protection, other than with respect to the Existing
First Lien Indebtedness and the Existing Second Lien Indebtedness or otherwise
as approved by the Requisite Lenders.

6.15. DIP Orders. No Credit Party shall make or permit to be made any change,
amendment or modification, or shall make any application or motion for any
change, amendment or modification, to the DIP Orders other than as approved in
writing by the Requisite Lenders.

6.16. Limitation on Prepayments of Prepetition Indebtedness. Except as otherwise
permitted pursuant to the DIP Orders or agreed to by the Requisite Lenders,
including with respect to the Existing Revolver Indebtedness, the Existing First
Lien Indebtedness and the Existing Second Lien Indebtedness, no Credit Party
shall (i) make any payment or prepayment on or redemption or acquisition for
value (including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) of any Prepetition Indebtedness, (ii) pay any interest on any Prepetition
Indebtedness (whether in cash, in kind securities or otherwise), (iii) make any
payment or create or permit any Lien pursuant to Section 361 of the Bankruptcy
Code (or pursuant to any other provision of the

 

90



--------------------------------------------------------------------------------

Bankruptcy Code authorizing adequate protection), or (iv) apply to the
Bankruptcy Court for the authority to do any of the foregoing; provided, that
(x) Credit Parties shall make payments required to be made by the Bankruptcy
Code, including under Section 365 of the Bankruptcy Code, and (y) Credit Parties
may make payments permitted by any of the “first day” orders consented to by
Arranger and any other orders of the Bankruptcy Court consented to by
Administrative Agent. In addition, no Credit Party shall permit any of its
Subsidiaries to make any payment, redemption or acquisition which such Credit
Party is prohibited from making under the provisions of this Section 6.16.

6.17. Reclamation Claims. No Credit Party shall hereafter enter into any
agreement to return any of its inventory to any of its creditors for application
against any Prepetition Indebtedness, trade payables incurred prior to the
Petition Date or other prepetition claims under Section 546(h) of the Bankruptcy
Code or otherwise or allow any creditor to take any setoff or recoupment against
such Prepetition Indebtedness, trade payables incurred prior to the Petition
Date or other prepetition claims based upon any such return pursuant to
Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to
any such agreement, setoff or recoupment, the aggregate amount of Prepetition
Indebtedness, prepetition trade payables and other prepetition claims subject to
all such agreements, setoffs and recoupments since the Petition Date would
exceed $3,500,000. Subject to the foregoing limitation, Borrower shall be
permitted to make payments in respect of trade payables incurred prior to the
Petition Date so long as such payments are consistent with orders consented to
by Administrative Agent and entered by the Bankruptcy Court.

6.18. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year.

6.19. Subrogation. No Credit Party shall assert any right of subrogation against
any Debtor prior to the payment in full of the Obligations.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Administrative Agent for the ratable
benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise
(collectively, the “Guaranteed Obligations”).

7.2. Payment by Guarantors. Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under

 

91



--------------------------------------------------------------------------------

the Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether
or not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for

 

92



--------------------------------------------------------------------------------

the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.4. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed

 

93



--------------------------------------------------------------------------------

against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 7.3 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.5. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall

 

94



--------------------------------------------------------------------------------

be junior and subordinate to any rights any Beneficiary may have against
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

7.6. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.7. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

7.8. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.9. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower at the time of any such grant or continuation, as the case may be.
No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Borrower. Each Guarantor has adequate means to obtain information
from Borrower on a continuing basis concerning the financial condition of
Borrower and its ability to perform its obligations under the Credit Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

7.10. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

95



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT; CARVE-OUT EVENT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise; (ii) when
due any amount payable to Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) any interest on any Loan or any fee or any other
amount due hereunder within five days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness incurred
following the Petition Date (other than Indebtedness referred to in
Section 8.1(a)) in an individual principal amount of $1,000,000 or more or with
an aggregate principal amount of $2,500,000 or more, in each case beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Credit
Party with respect to any other material term of (1) one or more items of such
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 2.13,
Section 2.23, Section 5.1(d), Section 5.1(g), Section 5.1(h), Section 5.2,
Section 5.13(c) or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term expressly referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

 

96



--------------------------------------------------------------------------------

(f) Employee Benefit Plans. (i) There shall occur an ERISA Event which
individually results in or might reasonably be expected to result in liability
of Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
in excess of $2,500,000 during the term hereof; (ii) there shall occur one or
more ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$10,000,000 during the term hereof; or (iii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA which (A) individually results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $2,500,000 during the term
hereof or (B) in the aggregate results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $10,000,000 during the term
hereof; or

(g) Change of Control. A Change of Control shall occur; or

(h) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or

(i) Final DIP Order; Full Availability. The Final DIP Order Entry Date shall not
occur within forty (40) days after the Interim DIP Order Entry Date; or, the
Full Availability Closing Date does not occur within five (5) Business Days of
the Final DIP Order Entry Date; or

(j) Pendency of Cases. The Bankruptcy Court shall dismiss any of the Cases or
shall convert any of the Cases to a Chapter 7 Case; or

(k) Trustee or Examiner. The Credit Parties shall file, support or fail to
oppose a motion seeking, or the Bankruptcy Court shall enter, an order in any of
the Cases appointing (i) a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code, (ii) a responsible officer or (iii) an examiner, in each case
with enlarged powers relating to the operation of the business (powers beyond
those set forth in subclauses (3) and (4) of Section 1106(a) of the Bankruptcy
Code) under Section 1106(b) of the Bankruptcy Code in the Cases; or

 

97



--------------------------------------------------------------------------------

(l) Competing Liens and Claims. The Credit Parties shall file, support or fail
to oppose a motion seeking, or the Bankruptcy Court shall enter, an order in any
of the Cases (i) approving additional financing under Section 364(c) or (d) of
the Bankruptcy Code not otherwise permitted pursuant to this Agreement,
(ii) granting any Lien (other than Permitted Liens or Liens expressly permitted
in the DIP Orders) upon or affecting any Collateral which are pari passu or
senior to the Liens on the Collateral in favor of Collateral Agent, for the
benefit of Agent and Lenders, (iii) granting any claim priority senior to or
pari passu with the claims of the Lenders under the Credit Documents or any
other claim having priority over any or all administrative expenses of the kind
specified in Section 503(b) or Section 507(b) of the Bankruptcy Code, or
(iv) granting any other relief that is adverse to Administrative Agent’s,
Syndication Agent’s, Collateral Agent’s or Lenders’ interests under any Credit
Document or their rights and remedies hereunder or their interest in the
Collateral; or

(m) Violation of Orders. (i) Any Credit Party shall fail to comply with the
terms of the DIP Orders in any material respect, (ii) the DIP Orders shall be
amended, supplemented, stayed, reversed, vacated or otherwise modified without
the written consent of the Requisite Lenders, or (iii) any Credit Party shall
file a motion for reconsideration with respect to the DIP Orders, or (iv) the
right of Borrower to borrow under this Agreement is terminated by an order
entered by the Bankruptcy Court; or

(n) Challenge to Obligations. The Credit Parties or any of their Subsidiaries
shall seek to, or shall support (in any such case by way of any motion or other
pleading filed with the Bankruptcy Court or any other writing to another
party-in-interest executed by or on behalf of the Credit Parties or any of their
Subsidiaries) any other Person’s motion to, disallow in whole or in part the
Lenders’ claim in respect of the Obligations or to challenge the validity and
enforceability of the Liens in favor of Collateral Agent; or

(o) Unauthorized Payments. Other than payments permitted pursuant to
Section 6.16 or the applicable DIP Order, the Credit Parties shall make any
payment (whether by way of adequate protection or otherwise) of principal or
interest or otherwise on account of any Prepetition Indebtedness; or

(p) Relief from Automatic Stay. The Bankruptcy Court shall enter an order
granting relief from the automatic stay to any creditor or party in interest
(i) to permit foreclosure (or the granting of a deed in lieu of foreclosure or
the like) on any assets of the Credit Parties which have an aggregate value in
excess of $2,500,000 or (ii) to permit other actions that would have a material
adverse affect on the Credit Parties or the Chapter 11 estates; or

(q) Postpetition Judgments. Any judgments which, to the extent not covered by
insurance, are in the aggregate in excess of $2,500,000 as to any postpetition
obligation shall be rendered against the Credit Parties and the enforcement
thereof shall not be stayed (by court ordered stay or by consent of the party
litigants), it being understood that Federal Rule of Civil Procedure 62(a)
provides for a ten (10) day stay on enforcement of money judgments; or there
shall be rendered against any of the Credit Parties a non-monetary judgment with
respect to a postpetition event which causes or would reasonably be expected to
cause a material adverse change or a material adverse effect on the ability of
the Credit Parties to perform their obligations under the Loan Documents; or

 

98



--------------------------------------------------------------------------------

(r) Substantial Asset Dispositions. Absent the written consent of the Requisite
Lenders, entry by the Bankruptcy Court of an order under Section 363 or 365 of
the Bankruptcy Code authorizing or approving the sale or assignment of a
material portion of any of the Credit Parties’ assets, or procedures in respect
thereof, or any of the Credit Parties shall seek, support, or fail to contest in
good faith, the entry of such an order in the Cases; or

(s) Noncompliant Plan of Reorganization. A Chapter 11 plan of reorganization or
liquidation with respect to the Debtors is filed and (i) the treatment of the
claims of the Agents and Lenders in such plan is not approved by Administrative
Agent and Syndication Agent or (ii) such plan does not provide for the payment
in full in cash of the Obligations on or prior to the date of consummation
thereof;

THEN, upon the occurrence of any Event of Default and at any time during the
continuance thereof, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, in each case
notwithstanding the provisions of Section 362 of the Bankruptcy Code and without
any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court: (A) the Revolving Commitments, if any, of each Lender having
such Revolving Commitments and the obligation of Issuing Bank to issue any
Letter of Credit shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, (II) an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit), and (III) all other
Obligations; provided, the foregoing shall not affect in any way the obligations
of Lenders under Section 2.3(b)(v) or Section 2.4(e); (C) subject to the
satisfaction of the notice and other requirements set forth in the DIP Orders,
Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice to pay) to Administrative Agent such
additional amounts of cash as reasonably requested by Issuing Bank, to be held
as security for Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding.

SECTION 9. AGENTS

9.1. Appointment of Agents.

GSCP is hereby appointed Syndication Agent hereunder, and each Lender hereby
authorizes GSCP to act as Syndication Agent in accordance with the terms hereof
and the other Credit Documents. BNY is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes BNY to act as Administrative Agent and Collateral Agent in
accordance with the terms hereof and the other Credit Documents. GSCP is hereby
appointed Documentation Agent hereunder, and each Lender hereby authorizes GSCP
to act as Documentation Agent in accordance with the terms

 

99



--------------------------------------------------------------------------------

hereof and the other Credit Documents. Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents, Arranger and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Each of Syndication Agent and Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, neither GSCP, in its capacity as Syndication Agent (except as expressly
provided in this Agreement), nor GSCP, in its capacity as Documentation Agent,
shall have any obligations but shall be entitled to all benefits of this
Section 9.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent and Arranger shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents. Each Agent and
Arranger may exercise such powers, rights and remedies and perform such duties
by or through its agents or employees. No Agent or Arranger shall have, by
reason hereof or any of the other Credit Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent or Arranger any obligations in respect hereof or any of the other
Credit Documents except as expressly set forth herein or therein. Administrative
Agent hereby agrees that it shall (i) furnish to GSCP, in its capacity as
Arranger or Syndication Agent, upon GSCP’s request, a copy of the Register,
(ii) cooperate with GSCP in granting access to any Lenders (or potential
lenders) who GSCP identifies to the Platform and (iii) maintain GSCP’s access to
the Platform.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent or Arranger shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent or Arranger to Lenders or by or on
behalf of any Credit Party or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent or Arranger be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

 

100



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. Agents, Arranger and any of their respective
officers, partners, directors, employees or agents shall not be liable to
Lenders for any action taken or omitted by any Agent or Arranger under or in
connection with any of the Credit Documents except to the extent caused by such
Agent’s or Arranger’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. Each Agent
and Arranger shall be entitled to refrain from any act or the taking of any
action (including the failure to take an action) in connection herewith or any
of the other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent or
Arranger shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent or Arranger
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions. Agents or Arranger may distribute documents, deliverables or other
materials to the Lenders for acceptance or rejection, and may, upon appropriate
notice, rely on the lack of an objection by Lenders as a deemed approval of the
action presented. Without prejudice to the generality of the foregoing, (i) each
Agent and Arranger shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent or Arranger as a result of such Agent or Arranger acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).

(c) Delegation of Duties. Administrative Agent, Syndication Agent and Arranger
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent, Syndication Agent or Arranger, as
applicable. Administrative Agent, Syndication Agent, Arranger and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any of the Affiliates of Administrative Agent, Syndication Agent
and Arranger, respectively, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent, Syndication Agent or as Arranger.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.3 and of Section 9.6 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by Administrative Agent, Syndication
Agent or Arranger, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights

 

101



--------------------------------------------------------------------------------

and rights to indemnification) and shall have all of the rights and benefits of
a third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent, Syndication Agent or Arranger, as applicable, and not to
any Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent or Arranger in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent and Arranger shall have the same rights and powers hereunder
as any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Any Agent, Arranger and their respective Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. Agents and Arranger shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Agents and Arranger shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Revolving Loans on the Closing Date and its
Terms Loans on the Full Availability Closing Date shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Arranger, Requisite
Lenders or Lenders, as applicable on the Closing Date and the Full Availability
Closing Date.

(c) Each Lender wishing to be public-side must designate a person or proxy who
is available to review and execute upon Nonpublic Information.

 

102



--------------------------------------------------------------------------------

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent and Arranger, to the extent that such
Agent and Arranger shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent or Arranger in exercising
its powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as such Agent or Arranger in
any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s or Arranger’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent or Arranger for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent or Arranger may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent or Arranger against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent or Arranger against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent, Collateral Agent, Syndication Agent and
Swing Line Lender. Administrative Agent may resign at any time by giving thirty
days’ prior written notice thereof to Lenders and Borrower, and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Borrower and Administrative Agent
and signed by Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to Borrower (and, provided a Default or Event of Default is not then continuing,
with the consent of Borrower (such consent not to be unreasonably withheld or
delayed)), to appoint a successor Administrative Agent. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. If the Requisite Lenders have not appointed a successor
Administrative Agent, Administrative Agent shall have the right (upon notice to
Borrower and, provided a Default or Event of Default is not then continuing,
with the consent of Borrower (such consent not to be unreasonably withheld or
delayed)) to appoint a

 

103



--------------------------------------------------------------------------------

financial institution to act as Administrative Agent hereunder and in any case,
Administrative Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation. If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, the
Requisite Lenders shall be deemed to succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that, until a successor Administrative Agent is so appointed by the
Requisite Lenders or Administrative Agent, Administrative Agent, by notice to
the Borrower and the Requisite Lenders, may retain its role as Collateral Agent
under any Collateral Document. Except as provided in the immediately preceding
sentence, and without limitation of the rights and obligations of the Collateral
Agent and successor Collateral Agent set forth in Section 9.7(b), any
resignation or removal of BNY or its successor as Administrative Agent pursuant
to this Section shall also constitute the resignation or removal of BNY or its
successor as Collateral Agent. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder. If BNY or its successor as Administrative Agent pursuant to
this Section has resigned as Administrative Agent but retained its role as
Collateral Agent and no successor Collateral Agent has become the Collateral
Agent pursuant to the immediately preceding sentence, BNY or its successor may
resign as Collateral Agent upon notice to the Borrower and the Requisite Lenders
at any time.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving thirty 30 days’ prior written notice thereof to Lenders and the Grantors,
and Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by the Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Administrative Agent and Borrower (and, provided a
Default or Event of Default is not then continuing, with the consent of Borrower
(such consent not to be unreasonably withheld or delayed)), to appoint a
successor Collateral Agent. Upon the acceptance of any appointment as Collateral
Agent hereunder by a successor Collateral Agent, that successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Agreement and the Collateral Documents, and the retiring or removed Collateral
Agent under this Agreement shall promptly (i) transfer to such successor
Collateral Agent all sums, Securities and other items of Collateral held
hereunder or under the Collateral Documents, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement and the Collateral
Documents, and (ii) execute and deliver to such successor Collateral Agent or
otherwise authorize the filing of such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Collateral Documents. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement and the Collateral Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

 

104



--------------------------------------------------------------------------------

(c) If Administrative Agent is also Swing Line Lender, any resignation or
removal of BNY or its successor as Administrative Agent pursuant to this Section
shall also constitute the resignation or removal of BNY or its successor as
Swing Line Lender, and any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the
successor Swing Line Lender for all purposes hereunder. In such event
(a) Borrower shall prepay any outstanding Swing Line Loans made by the retiring
or removed Administrative Agent in its capacity as Swing Line Lender, (b) upon
such prepayment, the retiring or removed Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation, and (c) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Sublimit then in effect and with other appropriate insertions.

(d) Syndication Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders, Issuing Bank, Administrative Agent and
Borrower, and Syndication Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to Borrower and
Syndication Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower (and, provided a Default or Event of
Default is not then continuing, with the consent of Borrower (such consent not
to be unreasonably withheld or delayed)), to appoint a successor Syndication
Agent. Upon the acceptance of any appointment as Syndication Agent hereunder by
a successor Syndication Agent, that successor Syndication Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Syndication Agent. If the Requisite Lenders have not
appointed a successor Syndication Agent, Syndication Agent shall have the right
(upon notice to Borrower and, provided a Default or Event of Default is not then
continuing, with the consent of Borrower (such consent not to be unreasonably
withheld or delayed)) to appoint a financial institution to act as Syndication
Agent hereunder and in any case, Syndication Agent’s resignation shall become
effective on the thirtieth day after such notice of resignation. If neither the
Requisite Lenders nor Syndication Agent have appointed a successor Syndication
Agent, the Requisite Lenders shall be deemed to succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Syndication
Agent. After any retiring or removed Syndication Agent’s resignation or removal
hereunder as Syndication Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Syndication Agent hereunder.

(e) If Syndication Agent is also Swing Line Lender, any resignation or removal
of GSCP or its successor as Syndication Agent pursuant to this Section shall
also constitute the resignation or removal of GSCP or its successor as Swing
Line Lender, and any successor Syndication Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder; provided, that such successor
Swing Line Lender shall be reasonably acceptable to Issuing Bank, if Wachovia
Bank, National Association is then the Issuing Bank; provided, further, that
nothing herein shall limit the ability of Syndication Agent to resign or
otherwise be removed as set forth in Section 9.7(d) or this Section 9.7(e). In
such event (a) Borrower shall prepay any outstanding Swing Line Loans made by
the retiring or removed Syndication Agent in its capacity as Swing Line Lender,
(b) upon such prepayment, the retiring or removed Syndication Agent and Swing
Line

 

105



--------------------------------------------------------------------------------

Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation, and (c) Borrower shall issue, if so requested by successor
Syndication Agent and Swing Line Lender, a new Swing Line Note to the successor
Syndication Agent and Swing Line Lender, in the principal amount of the Swing
Line Sublimit then in effect and with other appropriate insertions.

(f) Upon any resignation or removal of GSCP as Swing Line Lender, Issuing Bank
may require Borrower to immediately (i) collateralize the then issued and
outstanding amount of all Letters of Credit by causing a letter of credit issuer
(reasonably acceptable to Issuing Bank) to issue back-up letters of credit for
the benefit of Issuing Bank in an aggregate amount equal to 105% of the
aggregate issued and outstanding amount of all such Letters of Credit issued by
Issuing Bank, or (ii) cash collateralize the then issued and outstanding amount
of all Letters of Credit by depositing with the Issuing Bank an amount equal to
105% of the aggregate issued and outstanding amount of all such Letters of
Credit, such amounts to be held as collateral security by such Issuing Bank for
all Obligations in respect of such Letters of Credit (it being understood that
Borrower shall have the option to comply with either of the foregoing subclauses
(i) or (ii)); provided, that in the event Issuing Bank makes the foregoing
demand upon Borrower, Borrower may, by giving written notice to Administrative
Agent, Swing Line Lender and Issuing Bank of its election to do so, elect to
cause the removal of Issuing Bank, in accordance with Section 9.7(g).

(g) Issuing Bank may resign at any time by giving thirty days’ prior written
notice thereof to Lenders, Swing Line Lender, Administrative Agent and Borrower,
and Issuing Bank may be removed at any time (i) with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Issuing Bank and signed by Requisite Lenders or (ii) upon notice from Borrower
as provided in Section 9.7(f). Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to Borrower (and, provided a Default or Event of Default is not then continuing,
with the consent of Borrower (such consent not to be unreasonably withheld or
delayed)), to appoint a successor Issuing Bank. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, that
successor Issuing Bank shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Issuing Bank.
If the Requisite Lenders have not appointed a successor Issuing Bank, Issuing
Bank shall have the right (upon notice to Borrower and, provided a Default or
Event of Default is not then continuing, with the consent of Borrower (such
consent not to be unreasonably withheld or delayed)) to appoint a financial
institution to act as Issuing Bank hereunder and in any case, Issuing Bank’s
resignation shall become effective on the thirtieth day after such notice of
resignation. If neither the Requisite Lenders nor Issuing Bank have appointed a
successor Issuing Bank, the Requisite Lenders shall be deemed to succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Issuing Bank. After any retiring or removed Issuing Bank’s resignation or
removal hereunder as Issuing Bank, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Issuing Bank hereunder. Immediately upon any such resignation or removal of
Issuing Bank, the Letters of Credit issued by such retiring or removed Issuing
Bank shall at the option of Borrower (i) be canceled and returned to such
retiring or removed Issuing Bank (together with a surrender letter reasonably
acceptable to the retiring or removed Issuing Bank from the beneficiary of each
such Letter of Credit issued by the retiring or removed Issuing Bank, stating
that the beneficiary has not made any outstanding draws under such Letter of
Credit and that such Letter of Credit is

 

106



--------------------------------------------------------------------------------

cancelled and no longer effective and that the retiring or removed Issuing Bank
has no further obligations to such beneficiary under each such Letter of
Credit), (ii) be collateralized by Borrower by causing the successor Issuing
Bank or other letter of credit issuer (in each case reasonably acceptable to the
retiring or removed Issuing Bank) to issue back-up letters of credit for the
benefit of such retiring or removed Issuing Bank in an aggregate amount equal to
105% of the aggregate issued and outstanding amount of all such Letters of
Credit issued by such retiring or removed Issuing Bank, or (iii) be cash
collateralized by Borrower by depositing with the retiring or removed Issuing
Bank an amount equal to 105% of the aggregate issued and outstanding amount of
all such Letters of Credit issued by such retiring or removed Issuing Bank, such
amounts to be held as collateral security by such retiring or removed Issuing
Bank for all Obligations in respect of such Letters of Credit.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents. Subject to Section 10.5, without
further written consent or authorization from any Secured Party, Administrative
Agent or Collateral Agent, as applicable shall, at the request and expense of
Borrower, execute any documents or instruments necessary to (i) in connection
with a sale or disposition of assets permitted by this Agreement, release any
Lien encumbering any item of Collateral that is the subject of such sale or
other disposition of assets or to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.10 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

(c) Closing Date Collateral Actions. Without limiting any other rights of
Collateral Agent under the Credit Documents, each Lender acknowledges that, in
respect of all

 

107



--------------------------------------------------------------------------------

of actions taken by Arranger and Arranger’s counsel with respect to obtaining a
security interest in any of the Collateral, perfecting such security interests
in the Collateral, maintaining such security interests in the Collateral, and
providing Lenders with any other rights and remedies with respect to such
Collateral, in each case on or prior to the Closing Date (collectively, the
“Collateral Actions”), the Collateral Agent shall be permitted to
unconditionally rely on such Collateral Actions. Furthermore, Collateral Agent
has no obligation to review, correct, analyze, or supplement any of the
Collateral Actions taken by Arranger or Arranger’s counsel on or prior to the
Closing Date, and Collateral Agent has no responsibilities or obligations with
respect to any Collateral Actions taken, or omitted to be taken, by Arranger, on
or prior to the Closing Date.

9.9. Withholding Taxes.

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Documentation Agent,
Collateral Agent, Administrative Agent, Arranger, Swing Line Lender or Issuing
Bank shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent or Arranger shall be
effective until received by such Agent or Arranger; provided further, any such
notice or other communication shall at the request of Administrative Agent,
Syndication Agent or Arranger be provided to any sub-agent appointed pursuant to
Section 9.3(c) hereto as designated by Administrative Agent, Syndication Agent
or Arranger, as applicable, from time to time.

(b) Electronic Communications.

 

108



--------------------------------------------------------------------------------

(i) Notices and other communications to the Lenders and Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent or Syndication Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Section 2 if such Lender or Issuing Bank, as applicable, has notified
Administrative Agent or Syndication Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent,
Syndication Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent or
Syndication Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent or Syndication Agent, as the case may be, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents, Arranger or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties, the Lenders, Issuing Bank and the Agents agree
that Administrative Agent and Syndication Agent may, but shall not be obligated
to, store any Approved Electronic Communications on the Platform in accordance
with Administrative Agent’s or Syndication Agent’s customary document retention
procedures and policies.

 

109



--------------------------------------------------------------------------------

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of the Agents, Arranger and Issuing Bank in connection with
the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Borrower, including, without
limitation, the reasonable fees, expenses and disbursements of counsel (in each
case including allocated costs of internal counsel); (b) all the costs of
furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) all the actual costs and reasonable expenses of creating, perfecting and
recording Liens in favor of Collateral Agent, for the benefit of the Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (d) all
the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (f) all other actual and reasonable costs and expenses
incurred by each Agent and Arranger, respectively, in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (g) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent, Arranger and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Arranger and Lender and the officers, partners,
members, directors, trustees, advisors, employees, agents, sub-agents and
Affiliates of each Agent, Arranger and each Lender (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities; provided, (i) no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, and (ii) no Credit Party shall be liable for any settlement of any
claim or proceeding effected by any Indemnitee without the prior written consent
of Borrower (which consent shall not be unreasonably withheld or delayed), but
if settled with such consent, or if the Credit Parties are offered the ability
to assume the defense of the claim or action and decline to do so, or if there
shall be a final judgment against an Indemnitee, then in

 

110



--------------------------------------------------------------------------------

each case each of the Credit Parties shall indemnify and hold harmless such
Indemnitees from and against any loss or liability by reason of such settlement
or judgment in the manner set forth in this Agreement. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent,
Arranger and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and at any time thereafter during the
continuance of such Event of Default, each Lender is hereby authorized, in each
case notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
without any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court, by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder, the Letters of Credit
and participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom,

 

111



--------------------------------------------------------------------------------

shall in any event be effective without the written concurrence of the Requisite
Lenders; provided that Administrative Agent may, with the consent of Borrower
only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Issuing Bank.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) or Issuing Bank (with respect to matters relating to
Letters of Credit only) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or extend any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date (for the avoidance of doubt, in addition
to the written consent of any affected Lender (other than a Defaulting Lender),
the written consent of Issuing Bank shall be required in connection with this
subclause (iii));

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce (A) the principal amount of any Loan or (B) any reimbursement
obligation in respect of any Letter of Credit (for the avoidance of doubt, in
addition to the written consent of any affected Lender (other than a Defaulting
Lender), the written consent of Issuing Bank shall be required in connection
with subclause (vi)(B));

(vii) amend, modify, terminate or waive any provision of Section 2.12(c), this
Section 10.5(b), Section 10.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, Revolving Commitments and the Revolving Loans are included on
the Closing Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or

 

112



--------------------------------------------------------------------------------

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the written consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the written consent of Swing
Line Lender;

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.14 without the written consent of Lenders holding
more than 50% of the aggregate Term Loan Exposure of all Lenders or Revolving
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

(iv) amend, modify, terminate or waive any obligation of Lenders or Swing Line
Lender, or the rights, duties or obligations of Issuing Bank, or amend or modify
the terms of the Swing Line Loans, in each case to the extent relating to the
Letters of Credit (including the purchase of participations in Letters of Credit
as provided in Section 2.4(e) or the making of Swing Line Loans as provided in
Section 2.4(d)), without the written consent of Administrative Agent and Issuing
Bank; or reduce the Swing Line Sublimit without the written consent of Issuing
Bank;

(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the written consent of
such Agent; or

(vi) amend, modify, terminate or waive any provision of this Agreement as the
same applies to Arranger or the Syndication Agent, respectively, or any other
provision hereof as the same applies to the rights or obligations of Arranger or
the Syndication Agent, respectively, in each case without the written consent of
Arranger or the Syndication Agent, respectively.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

113



--------------------------------------------------------------------------------

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents, Arranger and Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitment and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Assignment Agreement is received by
Administrative Agent, if received by 12:00 noon New York City time, and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person (except in the case of assignments made by or to
GSCP), consented to by each of Borrower and Administrative Agent (such consent
not to be (x) unreasonably withheld or delayed or, (y) in the case of Borrower,
required at any time an Event of

 

114



--------------------------------------------------------------------------------

Default shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (A) $1,000,000 (or such lesser amount as may be agreed to by
Borrower and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans and
(B) $2,500,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loans of the assigning Lender) with respect to the assignment of Term Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments shall only
be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to
Section 2.19(c).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any Assignment
Agreement (i) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent of its interest in the Loans and Commitments as
reflected in the Register and shall thereafter be a party hereto and a “Lender”
for all purposes hereof; (ii) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned to the assignee,
relinquish its rights (other than any rights which survive the termination
hereof under Section 10.8) and be released from its obligations hereunder (and,
in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date; provided, anything contained
in any of the Credit Documents to the contrary notwithstanding, (x) Issuing Bank
shall continue to have all rights and obligations thereof with respect to any
Letters of Credit issued by such Issuing Bank until the cancellation or
expiration of such Letters of Credit and the reimbursement of any amounts drawn
thereunder, and (y) such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee and any Commitment of such assigning

 

115



--------------------------------------------------------------------------------

Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Revolving Commitments and/or outstanding Loans of
the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.19 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.19 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.16 as though it were
a Lender.

 

116



--------------------------------------------------------------------------------

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6:

(i) any Lender may assign and/or pledge all or any portion of its Loans, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; and

(ii) notwithstanding anything to the contrary in this Section 10.6, any Lender
may sell participations (or otherwise transfer its rights) in or to all or a
portion of its rights and obligations under the Credit Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans and
Letters of Credit) to one or more lenders or other Persons that provide
financing to such Lender;

provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment, pledge,
participation or other transfer and provided further, that in no event shall the
applicable Federal Reserve Bank, pledge, trustee, lender or other financing
source described in the preceding clauses (i) or (ii) be considered to be a
“Lender” or be entitled to require the assigning, selling or transferring Lender
to take or omit to take any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16, 9.3(b)
and 9.6 shall survive the payment of the Loans and the cancellation or
expiration of the Letters of Credit, and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, Arranger and
each Lender hereby are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Credit

 

117



--------------------------------------------------------------------------------

Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF, AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS,

 

118



--------------------------------------------------------------------------------

SHALL BE BROUGHT IN THE BANKRUPTCY COURT, OR IN THE EVENT THAT THE BANKRUPTCY
COURT DOES NOT HAVE JURISDICTION OVER ANY MATTER OR IF IT HAS JURISDICTION BUT
DOES NOT EXERCISE SUCH JURISDICTION FOR ANY REASON, THEN IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

119



--------------------------------------------------------------------------------

10.17. Confidentiality. Each Agent, Arranger and each Lender (which term shall
for the purposes of this Section 10.17 include Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent, Arranger
or such Lender pursuant to the requirements hereof in accordance with such
Agent’s, Arranger’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Borrower that, in any event, Administrative Agent and Arranger may disclose such
information to the Lenders and each Agent, Arranger and each Lender may make
(i) disclosures of such information to Affiliates of such Lender, Arranger or
Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender, Arranger or Agent to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 10.17), (ii) disclosures of such information reasonably
required by any bona fide or potential assignee, pledgee, transferee or
participant in connection with the contemplated assignment, pledge, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, pledgees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 10.17 or other provisions at least as restrictive as this
Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents, Arranger or any
Lender, and (iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender, Arranger and each Agent shall make reasonable efforts to notify Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent, Arranger and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents, Arranger and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due

 

120



--------------------------------------------------------------------------------

hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof. With the exception of those terms
contained in the Syndication Letter, dated October 9, 2007, among GSCP and the
Borrower which by the terms of the Syndication Letter remain in full force and
effect, all of GSCP’s and its Affiliates obligations under the Syndication
Letter shall terminate and be superceeded by the Credit Documents and GSCP and
its Affiliates shall be released from all liability in connection therewith,
including, without limitation, any claim for injury or damages, whether
consequential, special, direct, indirect, punitive or otherwise.

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify each Credit Party in
accordance with the Patriot Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty.

Each Agent, Arranger, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower. The Borrower agrees that nothing in the
Credit Documents or otherwise will be

 

121



--------------------------------------------------------------------------------

deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Borrower, its stockholders or its
affiliates. Borrower, its Subsidiaries and their respective affiliates each
acknowledge and agree that (i) the transactions contemplated by the Credit
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Credit Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower, each of its Subsidiaries and each of
their respective affiliates each further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower, each of its
Subsidiaries and each of their respective affiliates each agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MOVIE GALLERY, INC. By:  

/s/ S. Page Todd

Name:   S. Page Todd Title:   Executive Vice President, Secretary, and General
Counsel MOVIE GALLERY US, LLC By:   Movie Gallery, Inc., its Manager and Sole
Member By:  

/s/ S. Page Todd

Name:   S. Page Todd Title:   Executive Vice President, Secretary, and General
Counsel M.G. DIGITAL, LLC By:  

Movie Gallery US, LLC, its Manager and Sole

Member

  By:  

Movie Gallery, Inc., its Manager and

Sole Member

      By:  

/s/ S. Page Todd

      Name:   S. Page Todd       Title:   Executive Vice President, Secretary,
and General Counsel



--------------------------------------------------------------------------------

[Signatures Continued on the Next Page]



--------------------------------------------------------------------------------

M.G.A REALTY I, LLC By:  

Movie Gallery US, LLC, its Manager and Sole

Member

  By:   Movie Gallery, Inc., its Manager and Sole Member     By:  

/s/ S. Page Todd

    Name:   S. Page Todd     Title:   Executive Vice President, Secretary, and
General Counsel HOLLYWOOD ENTERTAINMENT CORPORATION By:  

/s/ S. Page Todd

Name:   S. Page Todd Title:   Executive Vice President, Secretary, and General
Counsel MG AUTOMATION LLC By:   Hollywood Entertainment Corporation, its Manager
and Sole Member By:  

/s/ S. Page Todd

Name:   S. Page Todd Title:   Executive Vice President, Secretary, and General
Counsel



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent, Documentation Agent, Swing

Line Lender and a Lender

By:  

/s/ Goldman Sachs Credit Partners L.P.

  Authorized Signatory

THE BANK OF NEW YORK,

as Administrative Agent and Collateral Agent

By:  

/s/ Robert D. Hingston

Name:   Robert D. Hingston Title:   Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Issuing Bank

By:  

/s/ Vicky Balmot

Name:   Vicky Balmot Title:   Director



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Term Loan Commitments

 

Lender

   Term Loan Commitment    Pro Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 100,000,000.00    100 %

Total

   $ 100,000,000.00    100 %

 

APPENDIX A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment    Pro Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 50,000,000.00    100 %

Total

   $ 50,000,000.00    100 %

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

MOVIE GALLERY, INC.

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

MOVIE GALLERY US, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

M.G. DIGITAL, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

M.G.A. REALTY I, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

HOLLYWOOD ENTERTAINMENT CORPORATION

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

 

APPENDIX B-2



--------------------------------------------------------------------------------

MG AUTOMATION LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

in each case, with a copy to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601-6636

Attention: Anup Sathy, Esq.

Facsimile: (312) 861-2200

 

APPENDIX B-3



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

as Administrative Agent and Collateral Agent

Administrative Agent’s and Collateral Agent’s Principal Office:

The Bank Of New York

Asset Solutions Division

600 E. Las Colinas Blvd.

Suite 1300

Irving, TX 75039-5699

Attention: Administrative Agent Portfolio Manager

Telephone: (972) 401-8500

Facsimile: (972) 401-8557

email: bhingston@bankofny.com.

in each case, with a copy to:

Haynes and Boone, LLP

901 Main Street, Suite 3100

Dallas, Texas 75202

Attention: Laurie G. Lang, Esq.

Telephone: (214) 651-5667

Facsimile: (214) 200-0667

email: laurie.lang@haynesboone.com

 

APPENDIX B-4



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent, Documentation Agent, Swing Line Lender and a Lender:

Syndication Agent’s, Documentation Agent’s and Swing Line Lender’s Principal
Office:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Pedro Ramirez

Facsimile: (212) 357-4597

Email: gsd.link@gs.com

in each case, with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

New York, New York 10004

Attention: Rob Schatzman

Facsimile: (212) 902-3000

 

APPENDIX B-5



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

as Issuing Bank

Issuing Bank’s Principal Office:

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager—Movie Gallery

Telephone: 212-840-2000

Facsimile: 212-545-4420

with a copy to:

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, New York 10169

Attention: Jonathan N. Helfat, Esq.

Telephone: 212-661-9100

Facsimile: 212-682-6104

 

APPENDIX B-6